Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 1 of 83 PageID# 360



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION


 PLYMOUTH COUNTY RETIREMENT SYSTEM
 and OKLAHOMA POLICE PENSION AND
 RETIREMENT SYSTEM, Individually and On
 Behalf of All Others Similarly Situated,

                        Plaintiffs,         Case No. 1:19-cv-01031-RDA-TCB
 v.

 EVOLENT HEALTH, INC., FRANK WILLIAMS,
 NICHOLAS MCGRANE, SETH BLACKLEY,
 CHRISTIE SPENCER, and STEVEN
 WIGGINTON,

                        Defendants.




                    AMENDED CLASS ACTION COMPLAINT
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 2 of 83 PageID# 361



                                                   TABLE OF CONTENTS

 I.     Nature of the Action ............................................................................................................ 1

 II.    Introduction ......................................................................................................................... 2

 III.   Parties .................................................................................................................................. 7

        A.         Lead Plaintiffs ......................................................................................................... 7

        B.         Defendants .............................................................................................................. 8

        C.         Relevant Nonparties .............................................................................................. 10

 IV.    Jurisdiction ........................................................................................................................ 11

 V.     Overview of the Fraud ...................................................................................................... 11

        A.         Evolent’s Entire Business Model Was Predicated on Its Purported Ability To
                   Reduce Its Clients’ Costs ...................................................................................... 11

        B.         Evolent Becomes a “Co-Owner” of Passport, Which Immediately Becomes
                   the Company’s Most Important Client ................................................................. 13

        C.         Rather Than “Lower Clinical and Administrative Costs,” Evolent Drives
                   Passport to the Brink of Bankruptcy ..................................................................... 16

                               Defendants “Rebadge” Hundreds of Passport Employees, Dramatically
                               Raising Passport’s Costs for the Same Services Passport Once
                               Performed In-House .................................................................................. 16

                               Evolent Saddles Passport With Its Faulty Claims Processing Platform,
                               Which Directly Leads to the Crippling 2018 Medicaid Rate Cuts ........... 19

                                           A Recipe For “Disaster”: Evolent Transfers Passport Onto Its
                                           Knowingly Defective Claims Processing Platform ...................... 20

                                           Former Passport and Evolent Employees Confirm That The
                                           Valence Platform Was an Utter “Disaster” for Passport .............. 24

                                           Evolent’s Defective Claims Administration Led Kentucky To
                                           Assess Passport with Hundreds of Millions of Dollars in
                                           Penalties For Improper and Untimely Data Submissions ............. 26

                                           Evolent’s Failure to Properly Submit Encounter Data to
                                           Kentucky Leads Kentucky to Cut Passport’s Medicaid
                                           Reimbursement Rates, Further Imperiling the Plan’s Finances.... 29




                                                                       ii
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 3 of 83 PageID# 362



                          In Just Three Years, Evolent Pushes Passport to the Brink of Financial
                          Ruin ........................................................................................................... 31

       D.       The Truth Begins to Emerge ................................................................................. 34

                          Evolent Falsely Pins the Blame for Passport’s Financial Troubles on
                          the 2018 Rate Cuts, Without Revealing That Its Own Practices
                          Caused the Rate Cuts ................................................................................ 34

                          Passport Sues Kentucky Over the Rate Cuts, and Evolent Repeatedly
                          and Emphatically Denies That It Would Need to Acquire Passport ......... 35

                          Evolent Shocks the Market by Announcing That it Will Bail Out
                          Passport by Acquiring a 70% Stake in the Plan ........................................ 38

       E.       Subsequent Events Confirm Defendants’ Fraud ................................................... 40

 VI.   Defendants’ False and Misleading Statements ................................................................. 42

       A.       Evolent’s 2016 Form 10-K ................................................................................... 43

       B.       Evolent’s 1Q 2017 Investor Call and Form 10-Q ................................................. 44

       C.       Evolent’s May 11, 2017 Investor and Analyst Day Conference ........................... 46

       D.       Evolent’s 2Q 2017 Form 10-Q ............................................................................. 47

       E.       Evolent’s 3Q 2017 Investor Call and Form 10-Q ................................................. 48

       F.       Evolent’s 4Q and Full Year 2017 Investor Call, and 2017 Form 10-K ................ 50

       G.       Evolent’s 1Q 2018 Investor Call and Form 10-Q ................................................. 53

       H.       Evolent’s May 11, 2018 Investor and Analyst Day Conference ........................... 54

       I.       Evolent’s 2Q 2018 Investor Call and Form 10-Q ................................................. 55

       J.       The September 5, 2018 Wells Fargo Healthcare Conference and Evolent’s
                3Q 2018 Form 10-Q .............................................................................................. 56

       K.       The January 25, 2019 Insider Louisville Article ................................................... 58

       L.       Evolent’s 4Q and Full Year 2018 Investor Call, and 2018 Form 10-K ................ 59

       M.       Evolent’s 1Q 2019 Investor Call........................................................................... 61




                                                                iii
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 4 of 83 PageID# 363



 VII.    Additional Allegations of Defendants’ Scienter ............................................................... 62

         A.         The Individual Defendants Closely Monitored All Aspects of Passport’s
                    Performance, as Defendants Touted in Their Public Statements, and as
                    CWs Confirmed .................................................................................................... 63

         B.         Passport Was by Far Evolent’s Most Important Client ......................................... 64

         C.         Contemporaneous Witness Accounts Confirm that Evolent Management Knew
                    of the Debilitating Problems With Evolent’s Newly-Acquired Claims
                    Processing Platform from the Outset .................................................................... 65

         D.         Once the “Writing Was on the Wall,” in January 2019, Evolent Installed a
                    “Shadow Management Team” at Passport, Giving Them Even More Direct
                    Knowledge of Everything that Transpired at Passport ......................................... 66

         E.         The Magnitude of Passport’s Data Submission Violations, and the Resulting
                    Massive Penalties Assessed by Kentucky, Which Were Set Forth in “Penalty
                    Letters” Sent Each Month to Passport’s Most Senior Officers, Establishes
                    Defendants’ Scienter ............................................................................................. 67

 VIII.   Loss Causation .................................................................................................................. 68

 IX.     Class Action Allegations ................................................................................................... 70

 X.      Applicability of Presumption of Reliance: Fraud on the Market Doctrine ....................... 72

 XI.     Inapplicability of the Statutory Safe Harbor and the Bespeaks Caution Doctrine ........... 73

 XII.    Counts ............................................................................................................................... 74

 XIII.   Prayer for Relief ................................................................................................................ 77

 XIV.    Jury Trial Demand............................................................................................................. 78




                                                                      iv
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 5 of 83 PageID# 364



 I.     NATURE OF THE ACTION

        1.      Lead Plaintiffs Plymouth County Retirement System and Oklahoma Police

 Pension and Retirement System (collectively, “Lead Plaintiffs”), bring this securities class action

 seeking to pursue remedies under the Securities Exchange Act of 1934, 15 U.S.C. § 78aa, et seq.

 (“Exchange Act”), on behalf of themselves and all other persons and entities who purchased or

 otherwise acquired any of the publicly-traded common stock of Evolent Health, Inc. (“Evolent”

 or the “Company”) from March 3, 2017 through May 28, 2019, inclusive (the “Class Period”),

 and were damaged thereby (collectively, the “Class”). Evolent is a Virginia-based provider of

 technology-enabled clinical and administrative services to Medicaid and Medicare health plans.

        2.      Lead Plaintiffs allege the following upon personal knowledge as to allegations

 specifically pertaining to Lead Plaintiffs and, as to all other matters, upon the investigation of

 Lead Counsel, which included: (a) analysis of public filings with the United States Securities and

 Exchange Commission (“SEC”) made by Evolent and related parties; (b) documents that Lead

 Plaintiffs obtained through a Kentucky Open Records Act request; (c) interviews with former

 employees of Evolent and other relevant companies; (d) analysis of press releases and other

 publications disseminated by Evolent and related parties; (e) analysis of shareholder

 communications, conference calls and postings on Evolent’s website concerning the Company’s

 public statements; (f) analysis of news articles concerning Evolent and related parties; (g)

 analysis of other publicly available information concerning Evolent and the Individual

 Defendants (as defined below); and (h) other materials concerning Evolent, as identified herein.

 Lead Counsel’s investigation into the factual allegations continues, and many of the relevant

 facts are known only by Defendants or are exclusively within their custody or control. Lead

 Plaintiffs believe that substantial additional evidentiary support is likely to exist for the

 allegations set forth herein after a reasonable opportunity for further investigation or discovery.


                                                   1
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 6 of 83 PageID# 365



 II.       INTRODUCTION

           3.     Throughout the Class Period, Evolent repeatedly told investors that its entire

 business model was predicated on the Company’s supposed ability to dramatically reduce its

 clients’ healthcare and administrative costs. Indeed, in virtually every one of its SEC filings,

 Evolent represented that its services would “lower clinical and administrative costs” for its

 clients, and “enable health systems to manage patient health in a more cost-effective

 manner.” 1 Fueled by these assurances, Evolent experienced explosive growth: between 2016

 and 2018, the Company’s revenue increased by almost 150%, from $254 million to $627 million,

 and its stock price more than doubled from $11 in November 2017 to a high of $28.75 in

 September 2018, less than one year later.

           4.     However, as was ultimately revealed, Evolent’s statements about its ability to

 “lower costs” were materially false, and its growth was wholly illusory. Indeed, rather than

 lowering its clients’ costs, Evolent grossly overcharged its single most important client—a

 Kentucky-based Medicaid plan called Passport Health Plan (“Passport” or the “Plan”) that was

 responsible for 20% of Evolent’s annual revenue—hundreds of millions of dollars during the

 Class Period for basic healthcare management services. Significantly, as numerous former high-

 ranking employees of Passport and Evolent confirmed, and as internal documents Lead Plaintiffs

 obtained through their independent investigation that have never before been publicly disclosed

 until now make clear, Evolent dramatically increased Passport’s costs for the exact same

 administrative functions that Passport had previously been performing in-house.

           5.     Indeed, immediately upon being retained by Passport in 2016, Evolent hired away

 350 Passport employees (more than 70% of Passport’s workforce), and then proceeded to bill

 Passport exorbitant fees for the exact same services those employees were already performing—

 1
     Unless otherwise noted, all emphasis in quotations is added.


                                                   2
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 7 of 83 PageID# 366



 fees that were far in excess of what Passport had been paying. As a result, between 2015 and

 2016, Passport’s administrative expenses increased almost 60% in one year, rising from $107.5

 million to $169.1 million, and by 2018 these expenses had spiked to $194 million per year.

 Tellingly, this dramatic increase in expenses could not be tied to a corresponding increase in

 Passport’s business—to the contrary, Passport’s costs grew at a rate more than 1,000% greater

 than its revenue. As multiple former Passport and Evolent employees stated, Evolent “said they

 could cut costs by providing services; they did the opposite,” and Passport was “paying [Evolent]

 to do the stuff that we used to do, and paying them more.”

        6.      Evolent was able to enact this scheme because its agreement with Passport

 effectively made it, as Evolent’s own CEO repeatedly boasted, a “co-owner” of Passport. In

 fact, former Evolent and Passport employees made clear that Evolent’s most senior officers were

 intimately involved in all major aspects of Passport’s business, including participating in weekly

 meetings with Passport’s management team and even installing a “shadow management” team at

 Passport.   As Defendant Williams proclaimed, Evolent’s control over Passport was

 absolute: Evolent was always “at the table participating in [Passport’s operational] decisions,”

 the two companies had “joint governance,” and Evolent was “able to drive the decisions we think

 are important for performance.”

        7.      As the Class Period continued, Evolent took full advantage of its relationship with

 Passport. In the fall of 2017, Evolent took over claims administration from Passport’s longtime

 third-party claims administrator despite the fact that Evolent had absolutely no experience in

 processing complex individual medical claims, and had only recently acquired a claims

 administration platform that was built to process bundled dental claims, which were much less

 complicated.    Multiple high-ranking Evolent and Passport employees repeatedly warned




                                                 3
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 8 of 83 PageID# 367



 Evolent’s most senior management that the claims administration system was “not advanced

 enough” to process individual medical claims and was “not ready” to go live at Passport.

        8.     As documents obtained by Lead Counsel during their investigation conclusively

 demonstrate, Evolent’s claims administration was so utterly deficient that, unbeknownst to

 investors, Passport was rendered completely unable to comply with the most basic requirements

 of its Medicaid contract with Kentucky. Specifically, beginning in October 2017 (when Evolent

 took over Passport’s claims processing), Kentucky sent monthly penalty letters addressed

 directly to Passport’s CEO and widely disseminated at Evolent and Passport. These letters,

 whose subject line read “Consequences for Failure to Submit Encounters in Accordance with the

 Contract,” meticulously catalogued Passport’s myriad of late and improper submissions of

 medical claims “encounter” data—critical claim information that Kentucky relied upon in setting

 its Medicaid reimbursement rates. These failures violated Passport’s contract with Kentucky and

 resulted in tens of millions of dollars in monthly penalties. For example, the penalty letter for

 February 2018 alone identified improper claims submissions that were an extraordinary 44

 million days late in the aggregate, which resulted in a penalty of over $48 million. Moreover,

 while Evolent publicly claimed throughout the Class Period that its claims administration

 services were going “incredibly well,” the penalty letters directly contradict those claims, and

 show that Evolent’s failures only increased over time: in October 2018, the penalties imposed on

 Passport for its faulty claims administration rose to over $55 million. All told, between October

 2017 and April 2019, Kentucky imposed staggering penalties of nearly half a billion dollars on

 Passport precisely because Passport was unable to properly and timely submit encounter data.

        9.     Moreover, as numerous former Passport and Evolent employees confirmed,

 Evolent’s claims administration services were so defective that they not only massively increased




                                                4
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 9 of 83 PageID# 368



 Passport’s administrative costs, but also caused Kentucky to dramatically reduce Passport’s

 Medicaid reimbursement rates—a crushing combination that brought Passport to the brink of

 insolvency. As these former employees explained, “the Medicaid rate cuts were a result of

 Passport’s own failure to submit encounter data correctly”—a failure entirely attributable to

 Evolent.

        10.     The combination of Evolent’s exorbitant fees and its disastrous claims

 administration failures eventually had a catastrophic impact on Passport.              As Evolent

 management would later admit, in January 2019 Evolent realized that the “writing was on the

 wall” that Passport’s financial situation was so desperate it would likely need a bailout. Yet

 Defendants disclosed none of this to its investors, and instead went out of their way to assure

 investors that Evolent had no intention of bailing out or purchasing the ailing health plan.

 Indeed, during Evolent’s February 26, 2019 earnings call, Defendant Williams expressly denied

 that Evolent would even consider bailing out Passport, stating that such a bailout was “just not in

 our strategic lens” and not “currently being evaluated.” Even as late as May 7, 2019, during

 Evolent’s earnings call for Q1 2019, Defendant Williams assured investors that “Passport is

 making solid progress towards improving its financial performance” and “we continue to partner

 with Passport to drive performance improvement in all aspects of operations . . .”

        11.     As a result, the market was stunned when a mere three weeks later, on May 29,

 2019, Evolent abruptly reversed course. On that day, Evolent made the shocking announcement

 that, contrary to its prior assurances, Passport’s financial condition was so dire that the Company

 had no choice but to acquire it in a last-ditch effort to save its most important client and revenue

 stream. In response to the news of Evolent’s massive and cash-draining emergency bailout of its

 largest customer, Evolent’s stock price collapsed. The stock lost nearly 30% of its value in a




                                                  5
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 10 of 83 PageID# 369



 single day, falling from $14.15 to $10.01 per share on May 29, 2019, on extraordinarily high

 volume—a decline of more than 65% from the price it traded at just eight months earlier.

         12.     Analysts reacted angrily to the disclosure, noting that it directly contradicted

 Defendants’ prior assurances regarding Passport’s financial condition. For example, SunTrust

 noted that the acquisition “signals that Passport wasn’t in a position to remain operationally

 sustainable as a standalone entity,” and that Evolent’s “investment and balance sheet

 commitment is likely instrumental in supporting the business.”       SunTrust further criticized

 Defendants’ prior misleading denials that Evolent would have to bail out Passport, noting that

 “[m]anagement has previously talked down going after Passport as recently as 4Q18 earnings

 call,” and that “management cited they had ‘not contemplated acquiring a full Medicaid plan,’

 that it’s ‘not in our strategic lens at this point.’”

         13.     During an investor call the very next day, Defendant Williams admitted that

 Evolent had no choice but to buy out Passport, stating that “ideally, we’d love [] not to be []

 investing alongside [] clients in this way in this particular situation.”    Moreover, Evolent

 management admitted that it had known of the risk it would have to bail out Passport no later

 than January 2019, even as it continued to assure investors in February 2019 that no such risk

 existed. Indeed, as the Company’s COO and co-founder Thomas Peterson admitted, “starting in

 January, once the writing kind of became on the wall . . . there was [an] additional level of

 urgency that was placed on this. . . .”

         14.     As a result of Defendants’ fraudulent scheme, Evolent’s stock price has never

 recovered and currently trades well below its Class Period high. Moreover, in November 2019,

 the Commonwealth of Kentucky announced that it would not renew Passport’s Medicaid

 contract, and disclosed information revealing that Passport was clearly the most poorly run




                                                         6
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 11 of 83 PageID# 370



 health plan of any applicant in Kentucky. As a result of Defendants’ violations of the federal

 securities laws, investors who purchased Evolent common stock at artificially inflated prices

 during the Class Period have suffered substantial losses. This action seeks redress on behalf of

 these aggrieved shareholders.

 III.   PARTIES

        A.      Lead Plaintiffs

        15.     Lead Plaintiff Plymouth County Retirement System (“Plymouth”) is a public

 pension system organized for the benefit of current and retired municipal and county employees

 of Plymouth County, Massachusetts. It manages over $1 billion in assets and has over 11,000

 participants. As set forth in its certification filed on October 7, 2019 (ECF No. 20-2) and

 incorporated herein, Plymouth purchased Evolent common stock during the Class Period and

 suffered damages as a result of the violations of the federal securities laws alleged herein. On

 November 12, 2019, the Court appointed Plymouth as Lead Plaintiff for the Class pursuant to 15

 U.S.C. § 78u-4(a)(3)(B). See ECF No. 29.

        16.     Lead Plaintiff Oklahoma Police Pension and Retirement System (“Oklahoma

 Police”) is an administrator of a multi-employer, cost-sharing defined benefit pension plan that

 provides participants with retirement, death and disability benefits. Oklahoma Police covers

 substantially all police officers employed by the 141 municipalities and state agencies within the

 State of Oklahoma. It manages approximately $2.5 billion in assets and has over 5,000

 participants. As set forth in its certification filed on October 7, 2019 (ECF No. 20-2) and

 incorporated herein, Oklahoma Police purchased Evolent common stock during the Class Period

 and suffered damages as a result of the violations of the federal securities laws alleged herein.

 On November 12, 2019, the Court appointed Oklahoma Police as Lead Plaintiff for the Class

 pursuant to 15 U.S.C. § 78u-4(a)(3)(B). See ECF No. 29.


                                                 7
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 12 of 83 PageID# 371



         17.     Plymouth and Oklahoma Police are collectively referred to herein as “Lead

 Plaintiffs” or “Plaintiffs.”

         B.      Defendants

         18.     Defendant Evolent Health, Inc. is a Delaware corporation with its principal

 executive offices located in Arlington, Virginia. Evolent was founded in 2011 by its then-

 managing members, healthcare consulting firm The Advisory Board Company (“ABCO”) and

 nonprofit health enterprise University of Pittsburgh Medical Center (“UPMC”).        Individual

 Defendants Williams and Blackley were each former ABCO executives, and have run Evolent

 since its inception. Evolent held its initial public offering in June 2015, and its common stock

 trades on the NYSE under the symbol “EVH.”

         19.     Defendant Frank Williams (“Williams”) was, at all relevant times, Chief

 Executive Officer (“CEO”) of Evolent. Williams also is a co-founder of Evolent and sits on the

 Company’s Board of Directors (“Board”). Prior to founding Evolent, Williams served as CEO of

 ABCO from June 2001 to September 2008 and as its Chairman of the Board from September

 2008 to August 2011.

         20.     Defendant Nicholas McGrane (“McGrane”) was, at all relevant times, Evolent’s

 Chief Financial Officer (“CFO”).

         21.     Defendant Seth Blackley (“Blackley”) is also a co-founder of the Company and a

 Board member and was, at all relevant times, President of Evolent’s operating subsidiary,

 Evolent Health LLC.        Prior to founding Evolent, Blackley was the Executive Director of

 Corporate Development and Strategic Planning at ABCO from May 2004 to August 2011.

         22.     Defendant Christie Spencer (“Spencer”) was Evolent’s National Chief Medicaid

 Operating Officer from 2016 to February 2018. Prior to that, she was Vice President and Chief

 Operating Officer of Passport from May 2011 through January 2016.


                                                8
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 13 of 83 PageID# 372



        23.      Defendant Steven Wigginton (“Wigginton”) joined Evolent in 2012 and was, at

 all relevant times, CEO of Valence Health, Inc., a company Evolent acquired in October 2016.

        24.      Defendants Williams, McGrane, Blackley, Spencer, and Wigginton are

 collectively referred to as the “Individual Defendants.”

        25.      Evolent and the Individual Defendants are collectively referred to as the

 “Defendants.”

        26.      During the Class Period, the Individual Defendants, as senior executive officers

 and/or directors of Evolent, were privy to confidential, proprietary and material adverse non-

 public information concerning Evolent, its operations, finances, financial condition and present

 and future business prospects via access to internal corporate documents, conversations and

 connections with other corporate officers and employees, attendance at management and/or

 Board meetings and committees thereof, and via reports and other information provided to them

 in connection therewith.     Because of their possession of such information, the Individual

 Defendants knew or recklessly disregarded that the adverse facts specified herein had not been

 disclosed to, and were being concealed from, the investing public.

        27.      The Individual Defendants are liable as direct participants in the wrongs

 complained of herein. In addition, the Individual Defendants, by reason of their status as senior

 executive officers and/or directors, were “controlling persons” within the meaning of Section

 20(a) of the Exchange Act and had the power and influence to cause the Company to engage in

 the unlawful conduct complained of herein. Because of their positions of control, the Individual

 Defendants were able to and did, directly or indirectly, control the conduct of Evolent’s business.

        28.      The Individual Defendants, because of their positions with the Company,

 controlled and/or possessed the authority to control the contents of its reports, press releases and




                                                  9
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 14 of 83 PageID# 373



 presentations to securities analysts, and through them, to the investing public. The Individual

 Defendants were provided with copies of the Company’s reports and publicly disseminated

 documents alleged herein to be misleading, prior to or shortly after their issuance and had the

 ability and opportunity to prevent their issuance or cause them to be corrected. Thus, the

 Individual Defendants had the opportunity to commit the fraudulent acts alleged herein.

        29.     As senior executive officers and/or directors and as controlling persons of a

 publicly traded company whose securities were, and are, registered with the SEC pursuant to the

 Exchange Act, and were traded on the NYSE and governed by the federal securities laws, the

 Individual Defendants had a duty to disseminate promptly accurate and truthful information with

 respect to Evolent’s financial condition and performance, growth, operations, financial

 statements, business, products, markets, management, earnings, and present and future business

 prospects, and to correct any previously issued statements that had become materially misleading

 or untrue, so that the market price of Evolent’s common stock would be based on truthful and

 accurate information. The Individual Defendants’ misrepresentations and omissions during the

 Class Period violated these specific requirements and obligations.

        C.      Relevant Nonparties

        30.     During the Class Period, University Health Care, Inc. d/b/a Passport Health Plan

 (“Passport” or the “Plan”), operated as a non-profit, provider-sponsored managed care

 organization (“MCO”) that administers Medicaid benefits to eligible residents of the

 Commonwealth of Kentucky. Founded in 1997 as a pilot project to help Kentucky control

 Medicaid costs in the Louisville region, Passport was Kentucky’s first MCO and has been

 administering Medicaid in Kentucky for over 20 years. Passport was purchased by Evolent in a

 deal that was announced May 29, 2019, and that closed December 30, 2019.




                                                10
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 15 of 83 PageID# 374



           31.   Mark Carter (“Carter”) was Passport’s CEO during the entirety of the Class

 Period.

 IV.       JURISDICTION

           32.   The claims asserted herein arise pursuant to Sections 10(b) and 20(a) of the

 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)), and SEC Rule 10b-5 promulgated thereunder (17

 C.F.R. § 240.10b-5). This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

 and 1337, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

           33.   Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), and

 Section 27 of the Exchange Act, 15 U.S.C. § 78aa(c). Many of the acts and transactions alleged

 herein, including the preparation and dissemination of materially false and misleading

 statements, occurred in substantial part in this District, as Evolent is headquartered in this

 District.

           34.   In connection with the acts alleged in this Complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce, including but not limited

 to the mails, interstate telephone communications, and the facilities of a national securities

 exchange.

 V.        OVERVIEW OF THE FRAUD

           A.    Evolent’s Entire Business Model Was Predicated on Its Purported Ability To
                 Reduce Its Clients’ Costs

           35.   Evolent provides healthcare delivery and payment services to provider-sponsored

 health systems across the Medicaid, Medicare, and commercial markets. The Company boasts

 that its “end-to-end” suite of technology-based clinical, financial, administrative, and analytical

 services is designed to capitalize on the transition of the healthcare industry from a fee-for-




                                                 11
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 16 of 83 PageID# 375



 service payment model to a value-based care approach, precisely by reducing its client’s clinical

 and administrative costs through integration onto Evolent’s technological services platform.

          36.   Beginning in January 2014, the value-based care approach was implemented by

 the Affordable Care Act (“ACA”) as a way to reduce federal and state government spending on

 Medicaid and Medicare. The ACA’s move to a value-based care approach was seismic: under

 the traditional fee-for-service model, the government reimburses Medicaid and Medicare health

 plans for virtually all of the medical expenses their members incur. By contrast, under a value-

 based care approach, the government provides health plans with fixed “per member per month”

 (“PMPM”) payments based on the health of the populations served, and the health plans must

 then operate within this capitated budget. Consequently, under the fee-for-service model health

 plans face little to no financial risk, whereas under the value-based care model health plans face

 significant risk because the government will not reimburse provider-sponsored health plans for

 medical expenses incurred that exceed the predetermined PMPM amount, thus making the health

 plans themselves financially responsible for any excess medical costs.

          37.   Defendants repeatedly emphasized to investors that Evolent’s entire business was

 predicated on the claim that its high-tech services dramatically “lower[ed] clinical and

 administrative costs” for health plans such as Passport operating under the value-based care

 model.    Defendant Williams stated during a January 11, 2017 investor conference that the

 “reason[] that we ultimately launched Evolent” was because health plans moving to a value-

 based care approach “need to get [] costs under control,” and Evolent regularly told investors in

 its public filings with the SEC that its business model consisted of “one strategic option” which

 was to “reduce . . . total cost[s]” for its customers, including Passport. Accordingly, Evolent




                                                12
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 17 of 83 PageID# 376



 repeatedly promised that its services would create “a cycle of clinical and cost improvement” for

 Medicaid plans that partnered with the Company.

        38.     Evolent further represented that the Company’s technological platform, through

 which it implemented its cost-savings strategy, “empower[s] and support[s]” its value-based

 operations because Evolent’s services were used to “capitalize on multiple types of value-based

 payment relationships” and to “create a connected clinical delivery ecosystem, stratify patient

 populations, standardize clinical work flows and enable high-quality, cost-effective care.”

        39.     Evolent integrated its clients into its purportedly cost-savings technological

 platform by entering into “partnerships” with Medicaid and Medicare plans. The Company

 described these partnerships as “long-term” and “strategic” to help “leading providers that are

 attempting to [transition to value-based care].”          Evolent advertised these “long-term

 partnerships” as supposedly beneficial to its partners by enabling them to control costs and

 improve the quality of care.

        B.      Evolent Becomes a “Co-Owner” of Passport, Which Immediately Becomes
                the Company’s Most Important Client

        40.     Evolent’s focus on “clinical and cost improvement” that enabled “high-quality,

 cost-effective care” attracted a Kentucky-based non-profit, provider-sponsored managed care

 organization called Passport to retain Evolent.      Specifically, on February 1, 2016, Evolent

 announced that it had engaged Passport as a partner pursuant to a long-term master services

 agreement (the “Passport MSA”).        Passport partnered with Evolent because, according to

 Passport’s then-CEO Mark Carter, by the end of 2015 Passport’s healthcare delivery platform

 was “in need of replacement and upgrade.”         Thus, the Passport MSA included a 10-year

 arrangement under which Evolent was to provide services to Passport, thereby purportedly

 enabling Passport to cut costs and maintain profitability using the value-based care approach.



                                                 13
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 18 of 83 PageID# 377



        41.     From the beginning of their relationship through the end of the Class Period,

 Passport was by far Evolent’s most significant client. Indeed, in the Forms 10-K the Company

 filed with the SEC for the years ending 2016, 2017, and 2018, Evolent disclosed that Passport

 accounted for the following percentages of Evolent’s overall revenue—far more than any other

 client for each of those years:

       Year                             2016              2017               2018
       Evolent Total Revenue            $254.2 million    $434.9 million     $627.1 million
       Evolent Revenue
                                        $49.8 million     $89.6 million      $109.7 million
       Attributable to Passport
       Passport Percent of Revenue      19.6%             20.6%              17.5%

        42.     In order to maintain this substantial and reoccurring revenue stream, Evolent

 structured its agreement with Passport so that Evolent would have control over all major aspects

 of Passport’s business. Indeed, throughout the Class Period, Evolent effectively ran Passport’s

 daily operations, including managing Passport’s clinical, financial and back-office services,

 contracting with Passport’s network of healthcare providers, conducting risk adjustment and

 pharmaceutical benefit management services and processing Passport’s medial claims. Evolent’s

 control over Passport was so profound that the two companies regularly publicly described

 Evolent as a “co-owner” of Passport. For example, during an August 7, 2017 earnings call,

 Defendant Williams boasted that Passport “look[s] at us as a co-owner” and “we really have joint

 governance and we’re able to drive the decisions we think are important for performance.”

        43.     Evolent explained that this “co-ownership” strategy was specifically designed to

 allow Evolent to exert increased levels of control over Passport.        In particular, Defendant

 Williams explained in an August 7, 2017 earnings call that this arrangement allowed the

 Company to “drive very specific actions in terms of how [Passport is] ultimately operating their

 risk business,” and enabled Evolent to “be at the table participating in [Passport’s operational]


                                                14
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 19 of 83 PageID# 378



 decisions”; “be more directive about what we require of [Passport] to drive performance”; and

 ultimately to “control many more levers than if we’re just in a pure service relationship.”

        44.     Former Passport employees confirmed that Evolent’s executives were intimately

 involved in virtually all of Passport’s operations and finances throughout the Class Period. 2 For

 example, CW 1—who was a senior member of Passport’s Internal Audit team from December

 2011 to March 2019 responsible for monitoring Passport’s compliance with Kentucky-mandated

 internal controls designed to ensure Passport’s financial statements were accurate and complete,

 and who reported directly to Passport’s CFO—made clear that Evolent’s senior officers were

 directly involved in Passport’s business, including participating in weekly meetings with

 Passport’s management team. As CW 1 succinctly stated, Evolent’s senior officers always

 “knew what was going on.” Indeed, CW 1 said that “[t]he [Passport] executive team met every

 Monday and [Defendant Spencer]”—who had previously worked for Passport before moving to

 Evolent—“was always in the room.” CW 1 further elaborated that, after Spencer left Evolent in

 2018, Evolent’s then National Medicaid President—Scott Bowers, who was later named

 Passport’s CEO—replaced Defendant Spencer as the Evolent executive in attendance at

 Passport’s weekly executive meetings.

        45.     Moreover, Evolent had such control over Passport that Evolent would later admit

 that the Plan had allowed Defendants to install a shadow management team at Passport well

 before Evolent announced it was acquiring the Plan. As a senior executive and co-founder of

 Evolent would later explain, “we brought in our own CMO, our own CEO, our own COO, a

 Chief Actuary, Head of Network Contracting, and we were shoulder to shoulder with Passport

 leadership.”


 2
  Former Evolent and Passport employees are referred to herein as Confidential Witness (“CW
 __”) and are referenced in the feminine form to maintain their confidentiality.


                                                 15
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 20 of 83 PageID# 379



        46.     Accordingly, from the outset of Evolent’s relationship with Passport, Evolent was

 deeply involved in virtually every single major aspect of Passport’s operations.

        C.      Rather Than “Lower Clinical and Administrative Costs,” Evolent Drives
                Passport to the Brink of Bankruptcy

                       Defendants “Rebadge” Hundreds of Passport Employees,
                       Dramatically Raising Passport’s Costs for the Same Services Passport
                       Once Performed In-House

        47.     Over the course of the first year of the Passport partnership in 2016, Evolent not

 only provided Passport with its suite of healthcare management services, but Evolent also began

 to provide operational, back-office-type services to Passport as well. However, as numerous

 former Passport and Evolent employees confirmed, Evolent did not possess the capabilities to

 provide many of these services to Passport, and instead merely hired away Passport’s employees

 to perform this work. Indeed, Defendants engaged in a scheme to convert over two-thirds of

 Passport’s workforce (approximately 350 of Passport’s 500 employees) and hire them as Evolent

 employees—in Evolent’s vernacular, “rebadging” Passport employees to make them its own.

        48.     According to CW 1, Evolent used the newly “rebadged” employees to take over

 various administrative functions that Passport had once performed itself and began providing

 these same services to Passport in exchange for fees. Significantly, however, Evolent charged

 Passport far more than it had previously cost Passport to perform the same services in-house.

 According to CW 1, Passport ended up paying Evolent “more than we had been paying for the

 salaries of the people that did the work Evolent was [now] doing. . . . The admin expense was

 more than we were paying for those salaries. That’s all Evolent.”

        49.     Making matters worse, CW 1 explained that the rebadged employees were not

 performing any additional duties, but rather were doing the exact same job at Evolent that they

 had done at Passport. She explained that Passport was merely “paying [Evolent] to do that stuff



                                                 16
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 21 of 83 PageID# 380



 that we used to do, and we were paying [Evolent] more.” She questioned what benefit Passport

 enjoyed from rebadging: “I didn’t understand it. To me, it was like, what are we getting out of

 it?” Significantly, former “rebadged” employees confirmed that their roles at the two companies

 were virtually identical. For example, CW 2 began working at Passport in 2016 as a Contract

 Specialist, where she was responsible for drafting contracts between Passport and the Plan’s

 healthcare providers. Once Passport became an Evolent partner, CW 2 was “rebadged” as a

 Contract Specialist employed by Evolent, where her day-to-day work responsibilities remained

 “exactly the same.” CW 3, who worked in risk adjustment at Passport and was rebadged as

 Evolent’s Associate Director of Risk Adjustment from August 2018 through July 2019, also

 confirmed the same.

         50.   Despite Evolent’s repeated promises that it would help Medicaid plans such as

 Passport “lower . . . administrative costs,” rebadging Passport employees to Evolent employees

 had the exact opposite effect by significantly driving up Passport’s costs. From 2015 through

 2017, Passport’s salary costs fell $22 million, from $39 million to $17 million, primarily as a

 result of Passport employees being “rebadged” as Evolent employees and moving off Passport’s

 payroll. However, these salary savings were dwarfed by the increased fees that Passport paid to

 Evolent. From 2016 through 2018, the total fees that Evolent reaped from Passport more than

 doubled: from $57.2 million in 2016, to $88.8 million in 2017, and finally to $109.7 million in

 2018:




                                               17
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 22 of 83 PageID# 381




        51.     Moreover, in the case of many services, Evolent was actually costing Passport far

 more than it was saving. For example, Evolent began providing risk adjustment services to

 Passport around July 2016. Risk adjustment involves compiling data on how sick Passport’s

 patient population had been in a given period of time and the amount of medical expenses

 incurred, and then submitting that data to Kentucky. If it turned out that Passport’s members had

 been sicker and needed more medical care than the members of Kentucky’s other Medicaid

 health plans, Passport could obtain a risk adjustment payment from Kentucky to compensate for

 the difference. However, Evolent performed abysmally at this task and actually lost money for

 Passport. According to CW 3, who worked in risk adjustment first at Passport and then at

 Evolent, Evolent charged Passport millions of dollars more for its risk adjustment services than

 the Plan obtained in additional payments from the state, ultimately costing Passport twice as

 much in fees as the services “saved”—which CW 3 described as a “one to two R[eturn] O[n]

 I[nvestment].” CW 3 said that Evolent similarly cost Passport money in several other service

 areas, including recontracting with healthcare providers and healthcare quality initiatives.




                                                 18
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 23 of 83 PageID# 382



         52.    Former employees corroborated the practical realities of Evolent’s scheme. As

 CW 1 stated, Evolent “didn’t do all the great things that [it] was supposed to do”; “[Evolent] said

 they could cut costs by providing services; they did the opposite.” Indeed, if Evolent ever saved

 Passport money in any area at all, according to CW 1, it was done merely by “cutting heads [i.e.

 personnel] and services [to plan members],” not through the Company’s purported high-tech

 solutions that were supposed to use data analysis to make Passport’s operations more cost-

 efficient.

         53.    In sum, Evolent’s “rebadging” strategy was a far cry from a cost-savings tool and

 was in reality nothing more than a scheme to fraudulently capitalize on its control over Passport.

 Indeed, between 2015 and 2016, Passport’s administrative expenses increased almost 60% in one

 year, rising from $107.5 million to $169.1 million (a growth rate that was more than 1,000%

 greater than its revenue growth). Moreover Passport had a net underwriting gain of $33.3

 million in 2015—essentially, a true measure of operational cost efficiency derived by subtracting

 claims payments and general administrative expenses from Passport’s total Medicaid revenue—

 but suffered a net underwriting loss of $80.4 million in 2016 after Evolent was brought onboard.

                       Evolent Saddles Passport With Its Faulty Claims Processing Platform,
                       Which Directly Leads to the Crippling 2018 Medicaid Rate Cuts

         54.    In addition to the exorbitant fees that Evolent’s “rebadging” tactic imposed on

 Passport, the Company compounded Passport’s increasingly out of control costs by taking over

 Passport’s vitally important claims processing management. Significantly, Evolent implemented

 its claims processing system at Passport despite the fact that the Company had no experience

 with claims processing and planned to perform this crucial function using a recently-acquired

 claims administration platform that was built to process group dental claims, which were

 substantially different and less complex than processing Passport’s individual medical claims.



                                                 19
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 24 of 83 PageID# 383



 Indeed, as set forth below, Evolent knew at the outset that its claims administration platform was

 severely defective and completely unequipped to handle claims administration for Passport.

        55.     The result was an entirely predictable and avoidable “disaster” according to high-

 ranking former Passport and Evolent employees. Evolent rendered Passport utterly incapable of

 properly, accurately, and timely processing and paying its claims. As a result, underpayments,

 overpayments, and delayed payments skyrocketed, resulting in tens of millions of dollars in

 interest payments on late paid claims, reprocessing costs and unrecoverable provider

 overpayments—a debilitating additional cost burden on Passport’s already-struggling finances.

        56.     Making matters worse, Evolent’s platform was wholly incapable of processing

 and submitting essential Medicaid claims data (known as “encounter data”) to Kentucky—the

 very data that Kentucky used to set Passport’s Medicaid reimbursement rates. As set forth

 further below, Evolent’s abysmal failure to perform this basic and essential function for Passport

 resulted in hundreds of millions of dollars in penalties imposed on Passport by the state, and

 further, ultimately caused Kentucky to cut Passport’s Medicaid reimbursement rates,

 dramatically reducing Passport’s revenue and accelerating the Plan’s financial decline.

                               A Recipe For “Disaster”: Evolent Transfers Passport Onto Its
                               Knowingly Defective Claims Processing Platform

        57.     In May 2017, Evolent announced that effective October 1, 2017, it would replace

 AmeriHealth, Passport’s long-standing third-party claims processor, with Evolent’s own medical

 claims processing platform, known as Valence. Valence was not part of the “suite of services”

 Evolent had originally contracted with Passport to provide.       Rather, in late 2016, Evolent

 acquired two companies that provided claims processing services to health plans, Valence

 Health, Inc. (“Valence”) and Aldera Holdings, Inc. (“Aldera”), Valence’s primary software

 provider. By acquiring Valence and Aldera and then integrating them with its other services,



                                                20
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 25 of 83 PageID# 384



 Evolent claimed to have the capabilities needed to provide medical claims processing and

 administration services to its partners, which were critically important functions for Medicaid

 plans such as Passport for several reasons.

        58.     First, as Passport’s claims administrator, Evolent would be tasked with ensuring

 all of the medical claims submitted to Passport were processed and paid timely and correctly.

 Payment of these claims constituted the vast majority of Passport’s total costs, and further,

 failure to timely or correctly pay claims could have major financial consequences, such as

 incurring interest penalties and reprocessing expenses.

        59.     Second, Evolent would be required to collect data known as “encounter data” on

 each medical claim it processed. This encounter data was essentially a description of what was

 wrong with the patient, how sick the patient was, and what care was needed. Functionally,

 encounter data provided documentary evidence of Passport’s members’ medical expenses. Thus,

 Evolent was required to regularly submit this data to Kentucky on behalf of Passport, which the

 Commonwealth would then use to set Medicaid reimbursement rates every six months—i.e., to

 determine the amount of Medicaid payments Kentucky would make to health plans like Passport.

        60.     Moreover, failure to properly submit encounter data could lead to substantial

 penalties from the state. Encounter data was thus essential to Passport’s ability to operate in a

 financially sound manner. Indeed, during Evolent’s annual Analyst and Investor Day conference

 on May 11, 2018, Evolent co-founder and long-time Chief Operating Officer, Tom Peterson,

 emphasized that accurately reporting and managing encounter data was “one of the most

 important things in Medicaid”:

        One of the most important things in Medicaid is encounter reporting, you’re
        reporting your encounters to the state to make sure that you’re accurately
        reflecting the claims volume since you’re paying the claims and the actuaries are




                                                 21
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 26 of 83 PageID# 385



        going to set the rates so you need to get as high of an encounter experience as
        possible. So how you actually manage encounters is really important.

        61.     Due to the critical importance of claims administration and processing to

 Passport, Defendants closely monitored Valence’s progress and repeatedly touted the success of

 its integration during the Class Period. For instance, during an investor earnings call on May 9,

 2017, Defendant Williams assured investors that the integration of Valence’s claims processing

 technology into Evolent’s other services “has gone incredibly well” and that, with regard to

 “bringing on Passport, that’s going to be another 300,000 lives on the [Valence] platform, and

 our commitment was to get that absolutely right in terms of serving clients at a high standard

 from the outset.”

        62.     In reality, well before October 2017, Defendants knew that the Valence platform

 was utterly unequipped to handle processing claims for Passport. As CW 1 explained, Evolent

 had no prior experience with Medicaid claims processing—“all they were offering was a care

 management system. [Evolent] didn’t know Medicaid claims processing.” Indeed, as CW 1

 elaborated, “to move from [Passport’s prior claims processing vendor, AmeriHealth] that you’ve

 had for 15 years, to a company like Valence with comparatively no history didn’t make sense”

 because “claims processing is the biggest thing that insurance companies do. Evolent said that

 they had a plan to make Valence work; everyone at Passport was skeptical.”

        63.     The problems with integrating Valence went far beyond Evolent’s own lack of

 claims processing experience. As CW 1 further explained, the Valence platform lacked the

 capabilities needed to manage Medicaid medical claims because “Valence initially was built to

 be a dental claims processing system” and “dental and medical are two different things.” Dental

 and individual medical—as opposed to group medical—are more different still, she explained,

 and consequently, using Valence to manage Passport’s claims “just doesn’t work.” CW 3



                                                22
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 27 of 83 PageID# 386



 corroborated the fact that the Valence platform was initially designed to manage group dental

 claims, and that Evolent attempted to “buil[d] it out” post-acquisition to support the processing

 of individual medical claims, which were managed completely differently. For example, as CW

 3 explained, one of the primary problems was that dental claims are usually “limited in scope”

 and “bundled”—meaning that if a dental claim for a crown was submitted, all the other

 procedures that accompanied the crown (such as root canal, cleaning, etc.) were bundled in with

 that one claim. Medicaid medical claims, in contrast, were individualized, not bundled.

        64.     Consequently, according to CW 3, a platform built to process bundled dental

 claims was “not advanced enough” to support processing Passport’s individual medical claim

 data. CW 2, who was working on the Valence platform for Evolent at the time, aptly described

 the same integration problem, stating: “there were fundamental problems that we couldn’t

 change, we were just applying band-aids and fixes to it to get it to work.”

        65.     Defendants knew that the Valence integration was encountering severe

 difficulties, that the platform was completely unfit for use to manage Passport’s medical claims,

 and that these problems could not possibly be fixed by the October 1, 2017 go-live date. For

 example, CW 2 said she made it known to Evolent management on “a number of occasions” that

 the Valence platform was not ready or adequate, and emphasized that “it wasn’t just me” telling

 management of the problems. In fact, CW 2 said, “[p]retty much everyone from Passport was

 telling them” the transition would not go smoothly. Other former employees corroborated these

 accounts. CW 4, a former Evolent Medicare/Medicaid Quality Analyst from 2016 to July 2019

 specifically tasked with analyzing Passport’s medical claims data, said it was clear at the outset

 that “the system wasn’t ready.”




                                                 23
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 28 of 83 PageID# 387



                               Former Passport and Evolent Employees Confirm That The
                               Valence Platform Was an Utter “Disaster” for Passport

        66.     Despite these repeated and vociferous warnings, Evolent transitioned Passport to

 its Valence platform on October 1, 2017, reiterating the cost savings and efficiencies that would

 result from integrating Valence.     For example, during an investor conference, Defendant

 Williams boasted that “by bringing [the Valence platform] in-house,” Evolent would “improve

 margins dramatically.” Indeed, Evolent told investors that bringing Passport onto the Valence

 platform alone would bring Evolent an additional $20 million in revenue per year. One month

 later, during Evolent’s November 2, 2017 earnings call, Williams celebrated the transition,

 stating: “we’ve successfully launched Passport [. . .] onto our [Valence] services platform, which

 should contribute meaningfully to our revenue in 2018.” Williams further assured investors that

 Evolent’s “teams continue to monitor operations closely and report a smooth transition.”

        67.     Defendants’ claims could not have been further from the truth. Indeed, according

 to CW 4, Passport’s transition onto Evolent’s Valence platform was a “disaster” from the very

 outset. Evolent’s defective Valence claims administration platform became yet another way in

 which Evolent dramatically increased Passport’s costs, rather than “lowering” its costs as

 Defendants told investors Evolent’s services would do.

        68.     First, Valence’s defects led to pervasive late payments of claims submitted by

 healthcare providers, and Passport was contractually obligated to pay interest when claims were

 paid late. As CW 1 confirmed, “if you make a claims payment later than 30 days you have to

 pay interest [to the healthcare provider who submitted the claim], so that [expense] went up a

 lot.” As she put it, “claims processing did change when [Evolent] took over, but it was because

 they weren’t paying them.”




                                                24
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 29 of 83 PageID# 388



         69.     Second, Evolent’s pervasive failure to correctly process claims caused Passport to

 incur extensive reprocessing costs, as each incorrectly processed claim would have to be

 reprocessed. As CW 3 explained, “when you have thousands and thousands [of incorrectly

 processed claims], that adds up.”

         70.     Third, as CW 1 confirmed, Evolent’s defective claims processing platform caused

 Passport to make tens of millions of dollars in overpayments to healthcare providers, which the

 Plan was unable to recoup.            While Passport might normally be able to recoup these

 overpayments by applying them as credits to future claims by those providers, Evolent’s Valence

 system was so defective that the Company could not determine how to correct these

 overpayments, making those tens of millions of dollars effectively uncollectable. According to

 CW 1, Passport had never had meaningful amounts of claims overpayments prior to Evolent

 taking over, yet, under Evolent, Passport’s overpayments “were so big and so old that [healthcare

 providers] could have a credit balance from 2018 and they weren’t processing claims in 2019, so

 how do we get that back?” Indeed, Passport’s own financial statements later confirmed that, by

 the end of 2018, Passport had accrued a staggering $20.5 million in claims overpayment

 receivables—which, more than one year after taking over Passport’s claims processing, Evolent

 still had not been able to recoup. The problems were so systemic that, as CW 1 recounted, when

 she left Passport in March 2019 to pursue other career opportunities, Evolent and Passport “were

 still trying to figure [this] out.”

         71.     Fourth, CW 1 further recounted that, once Evolent took over claims processing,

 Passport’s claims payments became incredibly difficult to forecast, making Passport’s finances

 impossible to manage: “if you talk to the actuaries [at Passport] about their ability to do their job

 after Evolent started handling claims – their ability to predict patterns of claims went away. If




                                                  25
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 30 of 83 PageID# 389



 you can’t predict, or you are underpaying, there are problems.” Moreover, she said, Evolent’s

 processing of claims was so inept and difficult to understand that even “I couldn’t audit it.”

 Evolent’s claims administration failures were so rampant and costly that, according to CW 3,

 Evolent stood up a daily “war room” to try to address the mounting crisis. According to CW 3,

 Evolent’s Medicaid Market President was present at each war room meeting, and would then

 create presentations based on the meetings to share with Evolent’s most senior executives to

 keep them updated on this pressing situation.

        72.     In short, Evolent’s implementation of its Valence platform to process Passport’s

 medical claims was an utter failure and wreaked havoc on all aspects of this critical functioning,

 causing tens of millions of dollars in increased costs to the Plan.

                                Evolent’s Defective Claims Administration Led Kentucky To
                                Assess Passport with Hundreds of Millions of Dollars in
                                Penalties For Improper and Untimely Data Submissions

        73.     In addition to the tens of millions of dollars in increased costs that Evolent’s

 claims administration failures imposed on Passport, Evolent’s materially deficient claims

 processing led to an even greater problem: Evolent’s services caused Passport to submit

 inaccurate and untimely encounter data to the Commonwealth of Kentucky, which carried

 significant contractual penalties.

        74.     Specifically, Passport’s Medicaid contract required Evolent to timely and

 accurately submit “encounter data”—data collected from each medical claim about how sick or

 healthy a patient was and what care was required—to Kentucky’s Department for Medicaid

 Services (“DMS”). This data was essential to DMS, because DMS needed it to determine the

 appropriate Medicaid reimbursement rates to pay Medicaid plans such as Passport.            If the

 population was sicker and needed more care, rates would increase, and if the population was

 healthier and needed less care, rates would decrease. Because encounter data was so essential to


                                                  26
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 31 of 83 PageID# 390



 DMS’s ability to accurately set Medicaid reimbursement rates, its contracts with health plans like

 Passport imposed severe monetary penalties—which Kentucky would subtract from the Plan’s

 capitation payments—if such data was not timely or properly submitted.

        75.     Evolent’s claims administration platform was so defective that it was essentially

 incapable of timely and accurately submitting encounter data, which resulted in millions of

 dollars in monthly fines immediately after Passport adopted Evolent’s platform.            Indeed,

 documents obtained by Lead Plaintiffs from the Commonwealth of Kentucky—the contents of

 which had never been publicly disclosed until now—confirm just how severely deficient

 Evolent’s Valence platform was at properly aggregating and submitting encounter data to the

 state. Specifically, a series of monthly “penalty letters” that Kentucky’s DMS sent directly to

 Passport’s most senior officers—including Passport’s CEO, CFO and Director of Claims &

 Reimbursement—show that, throughout the Class Period, Passport was regularly assessed

 hundreds of millions of dollars’ worth of penalties due to Evolent’s failure to timely and properly

 submit encounter data.

        76.     The penalty letters sent each month by the Commonwealth of Kentucky make

 clear how pervasive and systemic the problems were with Passport’s claims administration

 services—and also make clear that these issues were well known to Passport’s and Evolent’s

 most senior officers. Indeed, each month during the Class Period, Kentucky’s DMS sent

 Passport’s most senior officers a detailed, multi-page letter whose subject line read

 “Consequences for Failure to Submit Encounters in Accordance with the Contract.” Those

 letters then set forth, in painstaking detail, the myriad ways that Passport failed to comply with

 its Kentucky Medicaid contract. For example, pursuant to its agreement, if Passport failed to

 submit encounters within 30 days of the adjudication date (the date the claim was either accepted




                                                 27
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 32 of 83 PageID# 391



 or denied), Passport was subject to a fine of $1 per encounter per day. According to the penalty

 letter for February 2018, which was sent to Passport on March 16, 2018, the encounter data

 Passport submitted in February alone were a remarkable 44,115,599 days late in the aggregate,

 resulting in a penalty of $44,115,599. Similarly, if Passport failed to resubmit error encounter

 files within 60 days from receiving notice of such error, Passport was subject to a “late fee” of $1

 per encounter per day for each day over 60 days. Again, the penalties that Passport was

 subjected to were staggering: in February, “[b]ased upon the February data report, Passport

 Health Plan had 2,178,712 records over sixty (60) days [late] for a penalty of $2,178,712.”

        77.      Significantly, the massive penalties that Passport was assessed during the Class

 Period stand in stark contrast to Passport’s pre-Evolent claims processing, which resulted in de

 minimis penalties each month. For example, during the nine-month period prior to Evolent

 taking over claims processing for Passport, Passport averaged penalties of just $33,000 per

 month. By contrast, in October 2017—the first month Evolent handled claims processing—

 Passport’s assessed penalties immediately skyrocketed to $619,625—an increase of roughly

 1,800%.      Moreover, even this stunning immediate increase paled in comparison to the

 astronomical penalties imposed on Passport in subsequent months as a result of Evolent’s utterly

 deficient claims processing. In fact, rather than Evolent remedying the pervasive problems, the

 systemic failures only worsened. As set forth above, in February 2018 alone, Evolent caused

 Passport to be assessed with a staggering $48 million in penalties for untimely and improperly

 submitted encounter data. In October 2018, Passport submitted encounter data that was more

 than 50 million days late in the aggregate, and its corresponding penalty totaled $56 million.

 And, for each of November and December 2018, Passport’s encounter data penalties topped

 $100 million per month. In all, from October 2017 through April 2019, Evolent caused Passport




                                                 28
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 33 of 83 PageID# 392



 to incur a staggering $489 million in penalties for deficient encounter data submissions in

 violation of its contract with Kentucky—an amount so large that it would have bankrupted the

 Plan. Both CW 1 and CW 3 corroborated that these massive penalties were entirely the result of

 Evolent’s abject failure to properly and timely submit encounter data.

        78.      The only reason that these penalties did not drive Passport into immediate

 insolvency was that under its Medicaid contract with Kentucky, Passport’s penalties were capped

 at 0.33% of their monthly capitation revenue. However, even under these “capped” penalty

 rates, Passport was forced to pay more than $10 million to Kentucky between October 2017 and

 April 2019—an amount equivalent to one-third of Passport’s entire net operating gain for 2015

 (the year before Evolent took over at Passport).

        79.      Accordingly,     as   set   forth   above,   Evolent’s     utterly   deficient   claims

 administration—which caused Passport to breach its Medicaid contract with Kentucky—not only

 caused Passport to incur tens of millions of dollars in dramatically increased reprocessing costs,

 interest payments and penalties, but it also played a significant role in Kentucky’s decision to

 reduce its Medicaid reimbursement rates to Passport and, ultimately, caused Passport to lose its

 contract entirely.

                                 Evolent’s Failure to Properly Submit Encounter Data to
                                 Kentucky Leads Kentucky to Cut Passport’s Medicaid
                                 Reimbursement Rates, Further Imperiling the Plan’s Finances

        80.      Making matters even worse for Passport,                  Evolent’s deficient     claims

 administration led to Kentucky’s decision to cut its Medicaid payments to Passport in the second

 half of 2018.        Specifically, on May 30, 2018 Passport learned that Kentucky planned to

 significantly cut its Medicaid rates for the geographic region covering the majority of Passport’s

 members, for the six-month period July 1, 2018 through December 31, 2018 (the “2018 rate

 cuts”). The 2018 rate cuts did not actually go into effect until November 1, 2018, but were


                                                     29
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 34 of 83 PageID# 393



 retroactively applied to the period beginning July 1, 2018, resulting in Passport’s Medicaid

 revenue being reduced by 3.2% during that time period.

        81.     Unbeknownst to investors, however, Evolent’s deficient claims processing

 services were directly and solely at fault for these rate cuts, and the resulting financial harm to

 Passport. Indeed, while Passport publicly protested the 2018 rate cuts and blamed Kentucky for

 what it claimed was an unfair process, multiple CWs corroborated the penalty letters and

 confirmed that the 2018 rate cuts were directly caused by Evolent’s failure to properly submit

 Passport’s encounter data to the state. As CW 3 bluntly stated, “the Medicaid rate cuts were a

 direct result of Passport’s own failure to submit encounter data correctly,” which was a

 “downstream effect” of Evolent’s defective claims administration platform. CW 3 had direct

 knowledge of the 2018 rate cuts because of his position in Evolent’s risk adjustment department

 at this time, in which he was responsible for aggregating encounter data for Medicaid claims and

 analyzing it to estimate the likelihood a given patient population will get sick.

        82.     According to CW 3, immediately after they learned of the 2018 rate cuts, high-

 level executives of Evolent, including Evolent co-founder and long-time COO, Tom Peterson,

 “were here on the ground for weeks on end trying to work to get things fixed.” CW 1 confirmed

 that Evolent knew of Passport’s dire financial circumstances as soon as Passport’s own

 management knew of the situation. “Whenever Passport knew, Evolent knew,” CW 1 said,

 adding “they sit at the table.”

        83.     The financial impact to Passport from these cuts was so severe that Passport

 would report a loss of $65.5 million by year-end 2018 and project an additional $75 million loss

 for the first half of 2019. Indeed, both Evolent and Passport would publicly blame these rate cuts




                                                  30
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 35 of 83 PageID# 394



 for Passport’s severe financial distress, but Defendants never disclosed that these rate cuts were,

 in fact, a direct result of Evolent’s claims administration failures.

                        In Just Three Years, Evolent Pushes Passport to the Brink of
                        Financial Ruin

        84.     Once a profitable and nationally-ranked health plan, Evolent’s parasitic fees and

 faulty claims administration services rapidly turned Passport from the crown jewel of Kentucky

 Medicaid plans into a financially-insolvent shell of its former self. As CW 1 explained, “before

 Evolent came in, Passport was seen as a plan that did things well.” Indeed, by 2011 Passport was

 nationally ranked as the 13th best Medicaid health plan in the United States, and by 2014,

 Passport served over 236,000 Kentucky Medicaid recipients. The Plan enjoyed profits of $115

 million in 2014 and $39 million in 2015, and ended each of those years with $214.9 million and

 $249.9 million in capital, respectively. Moreover, Passport renewed its long-standing contract

 with Kentucky in 2015, under which Passport would continue to administer Medicaid in

 Kentucky for the next five years.

        85.     However, the story changed dramatically the moment that Evolent took over.

 Before retaining Evolent, Passport incurred total general administrative expenses of $107.5

 million in 2015. After engaging Evolent, Passport incurred general administrative expenses of

 $169.1 million in 2016, $182.7 million in 2017, and $194 million in 2018—increases of 57%,

 70%, and 80%, respectively, over the expenses that had been incurred in 2015, the year

 immediately preceding the Evolent partnership. These ever-increasing general administrative

 expenses were a direct outgrowth of Evolent’s exorbitant fees, as shown in in the chart below:




                                                   31
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 36 of 83 PageID# 395




        86.     Significantly, these staggering increases in Passport’s expenses cannot be tied to

 any corresponding growth in Passport’s revenue.        Indeed, in the first year of Evolent’s

 partnership with Passport, Passport’s $62 million jump in total administrative expenses

 represented a staggering 57% increase over the prior year—while Passport’s revenues increased

 by only about 5% for the same period. Moreover, while Passport reported its expenses and fees

 to regulators, investors had no idea that it was Evolent causing these expense increases, while

 failing to actually reduce Passport’s overall costs or otherwise help the Plan operate in a more

 cost-effective manner. According to CW 4, by this point Passport was already “a mess,” and

 Evolent was known throughout Passport to be its worst performing third-party service provider

 from a cost-efficiency perspective.

        87.     As a result, during the Class Period, Passport’s profits were transformed into

 massive losses, depleting Passport’s capital by more than $150 million, from a high of $250

 million in 2015 to $92 million in 2018.      Passport’s annual “net underwriting gain (loss)”

 metric—essentially a true measure of operational cost efficiency derived by subtracting claims


                                                32
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 37 of 83 PageID# 396



 payments and general administrative expenses from Passport’s total Medicaid revenue—

 drastically swung from significant net underwriting gains pre-Evolent to devastating net

 underwriting losses post-Evolent. As reflected in the chart below, while Passport had a net

 underwriting gain of $33.3 million in 2015, after retaining Evolent, Passport had a net

 underwriting loss of $80.4 million in 2016, a de minimis net underwriting gain of $4.3 million

 for 2017, and a $130.7 million net underwriting loss for 2018:




        88.    In sum, Evolent financially crippled Passport, transforming it from one of

 Kentucky’s most successful Medicaid providers into a hollowed-out shell teetering on the brink

 of insolvency. Nearly overnight, Passport’s fees skyrocketed as former employees confirmed

 that Passport was paying Evolent grossly excessive fees for rebadged former Passport employees

 to do the exact same jobs at Evolent. Evolent not only cannibalized Passport’s existing revenue,

 but also decimated Passport’s ability to actually generate revenue through the faulty

 implementation of the Valance claims processing platform, leading to significant net



                                                33
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 38 of 83 PageID# 397



 underwriting losses during the Class Period. Passport soon began spiraling out of control, unable

 to continue to pay Evolent’s massive fees while unable to determine how much money it should

 receive from Kentucky.

        D.         The Truth Begins to Emerge

                          Evolent Falsely Pins the Blame for Passport’s Financial Troubles on
                          the 2018 Rate Cuts, Without Revealing That Its Own Practices
                          Caused the Rate Cuts

        89.        In November 2018, Passport plunged into financial jeopardy when Kentucky

 reduced the Medicaid capitation payments that covered the majority of Passport’s members by

 roughly 4.1%, meaning that Passport’s revenue would decline by approximately 3.2%. Passport

 appealed these Medicaid rate cuts with the state, and, consequently, beginning in January 2019,

 while that appeal was pending, reports began to emerge in local Kentucky news outlets that

 Passport was in financial distress, ostensibly due solely to Kentucky’s Medicaid rate cuts.

        90.        On January 25, 2019, Insider Louisville published an article titled “Passport’s

 Finances Being Dragged Down by $220M in ‘Management Fees’ to Evolent Health,” which

 reported on Passport’s financial woes and discussed that—setting aside the 2018 rate cuts—

 Evolent’s exorbitant fees were dramatically worsening Passport’s financial situation.          The

 Insider Louisville article explained that “declining reimbursement rates to Passport tell just part

 of the story,” that “Passport’s money problems also are a result of overspending,” and that “[t]he

 big culprit that is pushing up expenses: non-employee management fees”—more specifically,

 Evolent’s fees:

        In the last three years, Passport paid the publicly traded Evolent Health some
        $220 million in non-employee management fees, accounting for the vast majority
        of dollars it did not spend on its clients’ medical care and increasingly dwarfing
        its administrative overhead.




                                                  34
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 39 of 83 PageID# 398



        91.     The Insider Louisville article emphasized that, over the course of 2016 and 2017

 (the first two years Evolent provided services to Passport), “expenses rose at a faster pace than

 revenue.” Specifically, while Passport’s revenue grew 9.4% per year, its non-employee

 management fees (which were mostly paid to Evolent) rose by 68% annually. Significantly,

 however, Defendants flatly denied that their fees were excessive or improper. Instead,

 Defendants claimed that Evolent’s high fees were solely the result of taking over services

 Passport once provided, falsely claiming that Evolent was providing services “at cost” and even

 “at a lower per member cost than prior periods.” As the Insider Louisville article stated:

        Evolent told Insider via email that the ‘majority of the fees Passport pays to
        Evolent are directly tied to local staff — at cost — as well as (insurance claims
        processing) and pharmacy benefit services at a lower per member cost than prior
        periods.’ The company said it has ‘hundreds of employees supporting Passport’
        and that ‘the number of employees has increased in line with the increases in
        scope of our partnership with Passport’ and that ‘the number of our employees in
        Louisville exceeds our original projection.’

        92.     In a further attempt to counter Insider Louisville’s claims, Evolent dispatched

 Passport’s CEO, Mark Carter, to reassure investors that the article was incorrect, and that

 Passport had actually benefitted from its arrangement with Evolent. In a January 31, 2019

 research note on Evolent titled, “Passport is a Happy Client, Despite Local Media Reports,”

 Piper Jaffray reported that it had “caught up with Mark Carter, CEO of Passport Health,” who

 assured the analyst that “[w]hile Passport is wrangling with regulators over capitation rates, the

 issue is not tied to the [Evolent] relationship.”

                        Passport Sues Kentucky Over the Rate Cuts, and Evolent Repeatedly
                        and Emphatically Denies That It Would Need to Acquire Passport

        93.     On February 15, 2019, Passport filed a lawsuit against Kentucky’s Finance and

 Administration Cabinet and its Cabinet for Health and Family Services (“CHFS”) (the “Passport

 Complaint”), challenging the Medicaid rate cuts that Passport learned of in May 2018. In that



                                                     35
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 40 of 83 PageID# 399



 lawsuit, Passport alleged that, if the rate cuts were not reversed, Passport would be legally

 insolvent by March 1, 2019. Passport further alleged that it had recorded a loss of $65.5 million

 for year-end 2018 and projected an additional $75 million in losses for the first half of 2019

 alone—ostensibly solely as a result of the Medicaid rate cuts. As a result of these losses,

 Passport explained that it would fall below the statutory minimum capital needed to remain

 solvent by law as soon as March 1, 2019—a mere two weeks later—and risked losing its

 Medicaid contract with Kentucky, the basis of its entire business and existence. On February 19,

 2019, the first trading day following Passport’s lawsuit, Evolent’s stock price fell 10.8%, to close

 at $14.99 (from a closing price of $16.80 on the previous trading day) on unusually high volume.

        94.     The revelations in the Passport Complaint raised significant concerns among

 investors and analysts about the impact of a potential Passport bankruptcy on Evolent’s revenue

 stream—and whether Evolent would have to bail out Passport given that it constituted

 approximately 20% of Evolent’s revenue. Accordingly, during an investor conference call on

 February 26, 2019, analysts peppered Evolent’s management with questions about Passport’s

 dire financial condition and its potential effects on Evolent.       In particular, analysts were

 concerned that Evolent might have to bail out or purchase Passport, in what would obviously be

 a transaction that was detrimental to Evolent’s financial condition.        Significantly, Evolent

 management outright dismissed these concerns. Defendant Williams represented that Evolent

 does “not focus[] on outright majority ownership in health plans” and told analysts, “there’s no

 big change in strategy based on what we see happening with Passport specifically.”

        95.     Analysts continued to push Williams on the insolvency risks that Passport posed

 to Evolent, again focusing on its importance to Evolent’s bottom line. A Citigroup analyst asked

 Williams outright: “On the Passport side, is there any balance sheet risk if they were to go




                                                 36
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 41 of 83 PageID# 400



 insolvent? Or put another way, have your joint investment efforts of Passport given you any

 exposure in a tail event”? Williams responded unequivocally that “No. No, we don’t have any

 broader exposure.” When analysts specifically asked if Evolent was even considering acquiring

 Passport, Defendant Williams emphatically rejected that possibility, stating that Evolent had not

 even “thought about” acquiring Passport, that such an acquisition was “not in our strategic lens at

 this point,” and that a Passport bailout was “not something that is currently being evaluated.”

        96.      By Spring 2019, Passport’s financial picture appeared to have improved. First, in

 March 2019, Passport announced that it had undertaken cost-cutting measures to shore up its

 finances.    Second, on April 10, 2019, Kentucky announced that it was reversing its prior

 Medicaid cuts and thus increasing the reimbursement rate affecting Passport. Analysts covering

 Evolent were buoyed by the news. Cantor Fitzgerald, for example, opined that the newly

 increased rates “lift[ed] an overhang on EVH shares,” and SunTrust wrote that “elevated

 payments to Passport decrease[] risk EVH loses its largest customer,” and that “the elevated

 rates, in addition to Passport’s cost cuts in March, give us confidence EVH’s guidance for

 contribution from Passport should remain intact for this year.”

        97.      Indeed, as late as May 7, 2019, during its earnings call for the first quarter of

 2019, Evolent management assured investors that “Passport is making solid progress towards

 improving its financial performance.” Again, the market was reassured. JPMorgan maintained

 its $15 price target, commenting that Passport was “on more steady footing,” that the “recent

 Kentucky rate increase [was] a step in the right direction for the stability of [Evolent’s] partner

 Passport Health,” and that Evolent “is partnering with [Passport] to drive improvement

 operations to insulate the plan from potential rate volatility in the future.”




                                                   37
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 42 of 83 PageID# 401



                       Evolent Shocks the Market by Announcing That it Will Bail Out
                       Passport by Acquiring a 70% Stake in the Plan

        98.     Before the market opened on May 29, 2019, Evolent stunned investors by

 abruptly and suddenly reversing course. On that day, the Company issued a press release

 announcing that, notwithstanding its prior assurances, it had agreed to acquire a majority stake in

 Passport, paying $70 million in exchange for its 70% interest, and further agreed to provide

 additional “interim balance sheet support”—that is, to pay in additional capital—if such support

 became necessary for Passport to meet its statutory capital requirements.                Evolent’s

 announcement was an admission that—contrary to Defendants’ recent assurances—Passport’s

 financial condition was far worse than had been previously known, and that Passport could not

 have survived as an independent entity. Moreover, the announcement was an admission that it

 was not the 2018 rate cuts—which had already been rescinded—that were the cause of

 Passport’s downfall, but rather the catastrophic financial harm imposed on Passport by Evolent’s

 excessive fees and deficient claims administration processes.

        99.     Also prior to the market opening on May 29, Evolent held a special investor call

 to discuss its acquisition of a majority stake in Passport. During the call, Defendant Williams

 initially attempted to downplay the idea that Evolent’s stake amounted to an urgently needed

 bailout, painting the transaction as an “opportunity” for Evolent.       However, with analysts

 questioning why there was “still the need to make this investment to become basically a 70%

 owner,” Williams was forced to admit that Evolent had had no choice but to buy Passport to

 protect the 20% of Evolent’s revenue stream that Passport contributed: “[w]hen you get a rate

 cut and you suffer substantial losses and those losses carry for several months, then you develop

 a sense of urgency that we need to respond with speed, we need to respond

 comprehensively…given the financial situation, we need[ed] to respond immediately.”



                                                 38
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 43 of 83 PageID# 402



           100.   In response to the news of Evolent’s massive and cash-draining emergency

 bailout of its largest and most important customer, Evolent’s stock price fell a staggering

 29.3%—or $4.14 per share—on May 29, 2019, to close at $10.01 (from the previous trading

 day’s closing price of $14.15).

           101.   Analysts excoriated Evolent management for their lack of candor about the

 likelihood of bailing out Passport. SunTrust noted that “[m]anagement has previously talked

 down going after Passport as recently as 4Q18 earnings call: When asked whether EVH would

 acquire some, if not the whole, Passport business during the 4Q18 earnings call, management

 cited they had ‘not contemplated acquiring a full Medicaid plan,’ that it’s ‘not in our strategic

 lens at this point.’” SunTrust further emphasized that “this transaction signals that Passport

 wasn’t in a position to remain operationally sustainable as a standalone entity, which suggests to

 us that EVH’s investment and balance sheet commitment is likely instrumental in supporting the

 business.” Citigroup worried that the deal raised “concerns that EVH had to pay to maintain its

 customer base.”

           102.   Analyst and investor reaction to Evolent’s bailout of Passport was so severe that

 Evolent was forced to address the situation yet again during another investor call the very next

 day, on May 30, 2019. During the call, Defendant Williams again admitted that Evolent was

 effectively forced to buy out Passport: “a lot of people say, ‘Boy, I wish you weren’t in this

 situation, because ideally, we’d love you not to be – have – be investing alongside your clients in

 this way in this particular situation’ and we agree. But that’s not the situation that was presented

 to us.”

           103.   Strikingly, Evolent management also admitted that it had known of the risk it

 would have to bail out Passport no later than January 2019. As the Company’s COO and co-




                                                 39
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 44 of 83 PageID# 403



 founder Thomas Peterson stated, “despite having this really strong profound belief in the mission

 of Passport and the potential for Passport, the sponsors [of Passport] really felt as though they

 needed to take on a partner. And so . . . starting in January, once the writing kind of became on

 the wall around the real impact of the rates and the fact that there was not likely to be retroactive

 rate relief, there was [an] additional level of urgency that was placed on this . . . .” Indeed, he

 admitted, the situation had become so severe that “in January what we did was we effectively

 created a shadow management team [at Passport]. So we had our own – we brought in our own

 CMO, our own CEO, our own COO, a Chief Actuary, Head of Network Contracting, and we

 were shoulder to shoulder with Passport leadership.”

        E.      Subsequent Events Confirm Defendants’ Fraud

        104.    Evolent’s forced acquisition of a 70% stake in Passport could not have come at a

 more inopportune time for Passport, as the Plans’ contract with the Commonwealth to provide

 Medicaid services to Kentucky residents was set to end in July 2020.               Thus, Kentucky

 announced that in May 2019, the Commonwealth would be issuing a request for Medicaid

 proposals (the “RFP”) to award Medicaid contracts. Passport submitted its RFP proposal to

 Kentucky in July 2019.

        105.    On November 26, 2019, Kentucky announced its decision on new Medicaid

 contracts awarded stemming from the RFP. Five MCOs were awarded Medicaid contracts under

 the RFP, and Passport was not one of them, meaning that Passport had now lost its long-standing

 Medicaid contract, the basis of virtually its entire business.

        106.    As the Courier-Journal reported on the morning of November 27, 2019, in an

 article titled “Bevin administration leaves out Passport in awarding $8B in Medicaid contracts”:

        In a blow to Louisville’s Passport Health Plan, Gov. Matt Bevin’s administration
        has notified five other health insurance companies they have won contracts to



                                                   40
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 45 of 83 PageID# 404



        manage around $8 billion a year in Kentucky’s Medicaid business — cutting
        Passport out of the work it’s had for more than 20 years.

                                               ***

        The five-year contracts take effect July 1[, 2020].

                                               ***

        The loss of the new contract could put Passport out of business because its main
        revenue comes from managing health care for Kentucky Medicaid enrollees, a
        population it was founded to serve in 1997 as a nonprofit.

                                               ***

        Passport’s loss of the Medicaid contract also is a blow to Evolent Health, a
        Virginia-based health management company that announced plans to buy
        Passport in May for $70 million, a transaction expected to close by the end of this
        year.

        107.   On this news, Evolent’s stock price fell 27%, from a close of $10.68 on

 November 26, 2019, to a close of $7.76 on November 27, 2019.

        108.   Documents obtained from Kentucky that quantify all applicants’ responses to the

 RFP confirm that Passport lost its Medicaid contract with Kentucky because it was unable to

 establish that it could provide Medicaid services “in a cost-effective manner”—the precise

 reason Evolent was supposedly hired. Indeed, of the seven applicants, Passport received by far

 the lowest numerical score, both overall and in many of the individually scored categories,

 including areas in which Evolent had promised improvements. To score the responses, Kentucky

 assembled a “Scorecard” with comments that listed and described the reasons why Passport’s

 contract was not renewed. For example, the Scorecard noted that Passport “took a substantial net

 loss of $125 million in 2018”—a loss which was directly attributable to Evolent’s debilitating

 fees and deficient claims processing platform. Moreover, despite the critical importance of

 encounter data, Passport failed to provide any “formal policy” regarding encounter data

 processing—the very area of data collection that Evolent had botched so badly at Passport as to



                                                 41
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 46 of 83 PageID# 405



 financially imperil the Plan. But the most damning reason of all was Kentucky’s conclusion that

 Passport “did not address in detail” how “whole-person integrated care, population health, and

 overall [healthcare] improvement outcomes” would be “accomplished in a cost-effective

 manner.”

        109.   Piper Jaffray issued an analyst report commenting on the RFP scoring, opining

 that it was “highly unlikely” Passport could successfully appeal the results, noting that

 “[Evolent] was repeatedly penalized for the rfp response not including enough detail on how they

 would address various initiatives, training, and incentives” and noting that Evolent “also scored

 lowest compared to peers on experience judged by breadth of [Medicaid] contracts held.”

        110.   On December 23, 2019, new Kentucky Governor Andy Beshear announced that

 there would be a rebidding process for providers to bid for contracts to provide Medicaid

 services in Kentucky. He warned, however, that “[n]o one is guaranteed a contract,” and did not

 give any specific indication that Passport was likely to win a new contract in the rebidding

 process. As of the filing of this Complaint, Kentucky’s Medicaid contract awards were still

 undecided.

 VI.    DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

        111.   Defendants made false and misleading statements and material omissions during

 the Class Period in violation of Sections 10(b) and 20(a) of the Exchange Act, and Rule 10b-5

 promulgated thereunder.     Throughout the Class Period, Evolent’s press releases, investor

 presentations, and public filings made with the SEC included material misstatements and/or

 omissions concerning the Company’s business and operational practices and its dealings with

 Passport.




                                                42
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 47 of 83 PageID# 406



         112.     Defendants’ material misstatements and omissions thus created in the market an

 unrealistically positive assessment of Evolent’s business, operational status, profitability, and

 future growth prospects, all of which artificially inflated the price of Evolent’s common stock.

         A.       Evolent’s 2016 Form 10-K

         113.     On the first day of the Class Period, March 3, 2017, Evolent filed its Form 10-K

 for the year ended December 31, 2016 (the “2016 Form 10-K”). The 2016 Form 10-K explained

 that the Company was founded for the sole purpose of enabling its partners to cut “total cost[s],”

 a necessary requirement for these partners to maintain profitability while transitioning to value-

 based care. Specifically, Evolent claimed: “The solution we offer our target market contemplates

 one strategic option – to pursue clinical and technological integration to reduce utilization and

 total cost[.]”

         114.     In the 2016 Form 10-K, Evolent repeatedly emphasized that the Company’s suite

 of services benefited health plan systems like Passport “[b]y helping these systems lower clinical

 and administrative costs” and “capture greater market share.” Specifically, Evolent represented:

         The partnership model enables cultural alignment, integration into the provider
         care delivery and payment work flow, long-term contractual relationships and a
         cycle of clinical and cost improvement with shared financial benefit.

         We have sought to partner with leading providers in sizable markets, which we
         believe creates a growth cycle that benefits from the secular transition to value-
         based care. By helping these systems lower clinical and administrative costs, we
         believe we are positioning them to offer a low cost, effective care setting to
         payers, employers and consumers, which enables them to capture greater market
         share. As providers have succeeded in lowering costs and growing market share,
         this enables them to increase their value-based offerings. By virtue of our
         business model, we benefit from our partners’ growth.

         115.     The statements in paragraphs 113 and 114 were materially false and misleading.

 Evolent’s services did not help what was by far its most significant partner, Passport, lower

 clinical and administrative costs; in fact, they did just the opposite. Indeed, in 2016, Evolent



                                                 43
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 48 of 83 PageID# 407



 charged Passport $57.2 million in fees, accounting for nearly all of Passport’s $62 million

 increase in administrative expenses from the prior year—a roughly 57% cost increase in a single

 year. As CW 1—who was deeply involved in Passport’s finances, as a high-ranking member of

 its audit department and direct report of Passport’s CFO—put it, “[Evolent] said they could cut

 costs by providing services; they did the opposite.” Moreover, with respect to the rebadging of

 over two-thirds of Passport’s employees, CW 1 confirmed that Passport ended up paying Evolent

 “more than we had been paying for the salaries of the people that did the work Evolent was

 [now] doing. . . . The admin expense was more than we were paying for those salaries. That’s all

 Evolent.” In other words, she said, Passport was merely “paying [Evolent] to do that stuff that

 we used to do, and we were paying them more.” Indeed, rather than reducing Passport’s “total

 cost,” during the first year Evolent provided services to Passport, Evolent’s “solution” caused

 Passport to swing from a net underwriting gain of $33.3 million in 2015 to a net underwriting

 loss of $80.4 million in 2016.

        B.      Evolent’s 1Q 2017 Investor Call and Form 10-Q

        116.    On May 9, 2017, the Company conducted an investor conference call to discuss

 its financial results for the first quarter ended March 31, 2017. The next day, May 10, 2017,

 Evolent filed its Form 10-Q reporting financial results for the quarter.

        117.    During the call, Williams boasted that Evolent’s services had “drive[n] greater

 efficiency” for Passport, stating:

        In terms of growth to our existing partners, I am also excited about our work
        across the last year at Passport Health Plan in Kentucky. Passport is a nationally
        recognized organization in Medicaid and we’ve been able to leverage its
        experience and strong provider network in combination with the Evolent platform
        to drive greater efficiency and to improve quality of care across the [Plan’s] large
        and diverse population.




                                                  44
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 49 of 83 PageID# 408



        118.    Similarly, in the Form 10-Q, Evolent described its suite of tech-based services and

 claimed they enabled health plan partners like Passport to operate “in a more cost-effective

 manner.” Specifically, Evolent represented:

        The Company’s services include providing our customers, who we refer to as
        partners, with a population management platform, integrated data and analytics
        capabilities, pharmacy benefit management (‘PBM’) services and comprehensive
        health plan administration services. Together these services enable health systems
        to manage patient health in a more cost-effective manner.

        119.    The statements in paragraphs 117 and 118 were materially false and misleading.

 Evolent’s services did not help “drive greater efficiency” for Passport or help it operate “in a

 more cost-effective manner”; in fact, they did just the opposite. In reality, as set forth above,

 Evolent repeatedly sought to increase the large and reoccurring revenue stream the Company

 generated from its partnership with Passport by charging Passport huge amounts for performing

 the same work Passport used to conduct in-house, and driving up administrative costs with no

 commensurate financial benefit for Passport. Indeed, as CW 1 put it, “[Evolent] said they could

 cut costs by providing services; they did the opposite.”

        120.    During the May 9, 2017 investor call, Williams also insisted that Evolent’s

 integration of its new Valence claims processing platform into its other services had “gone

 incredibly well,” and that Evolent was “feeling greater stability in operations, like we have the

 ability to scale.” With regard to Passport, Williams boasted that “that’s going to be another

 300,000 lives on the platform, and our commitment was to get that absolutely right in terms of

 serving clients at a high standard from the outset.”

        121.    The statements in paragraph 120 were materially false and misleading. In fact,

 Defendants knew well before the scheduled October 1, 2017 go-live date that the integration

 process was not going “incredibly well” and Valence was unable and unequipped to handle

 processing claims “at a high standard from the outset” for Passport. For instance, Defendants


                                                  45
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 50 of 83 PageID# 409



 were well-aware that Valence had been designed to process group dental claims, not individual

 medical claims, which are managed completely differently. As CW 3 explained, a platform built

 to process dental claims was “not advanced enough” to support processing Passport’s individual

 medical claims data. Moreover, CW 2 said she made it known to Evolent management on “a

 number of occasions” that the system was not ready or adequate to handle Passport’s medical

 claims processing, and emphasized that “it wasn’t just me” telling management of the problems.

 In fact, she said, “[p]retty much everyone from Passport was telling them” the transition would

 not go smoothly. Other CWs corroborated this account, with CW 4 explaining that it was clear at

 the outset that “the system wasn’t ready.”

        C.      Evolent’s May 11, 2017 Investor and Analyst Day Conference

        122.    On May 11, 2017, Evolent held its second annual Investor and Analyst Day.

 During the conference, Defendants extensively discussed the Passport partnership, Evolent’s

 acquisition of Valence and Aldera, and the plan to migrate Passport to Evolent’s new Valence

 claims processing system on October 1, 2017. For instance, Defendant Wigginton, an Evolent

 employee since 2012 who was appointed CEO of Valence after Valence was acquired by Evolent

 in October 2016, insisted that the “integration process with the Valence health team has

 proceeded at or above our expectations” and that Evolent was “really creating a seamless, highly

 integrated infrastructure” by combining Valence’s services with the Company’s other service

 offerings.

        123.    During this conference, Evolent’s then-National Medicaid COO, Defendant

 Spencer (who had been Passport’s COO until she moved to Evolent in February 2016), also

 represented that Passport had done “a lot of due diligence” on Valence and had “made sure that

 everything was working the way that we want it to” before deciding to transition to Valence.




                                                46
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 51 of 83 PageID# 410



        124.    The statements in paragraphs 122 and 123 were materially false and misleading.

 Defendants knew well before the scheduled October 1, 2017 go-live date that the integration of

 Valence and the Company’s other service offerings would not create a “seamless, highly

 integrated infrastructure” and, consequently, that the integration was not “proceeding at or above

 expectations” with respect to Passport. Defendants were well-aware that Valence had been

 designed to process group dental claims, not individual medical claims, which are managed

 completely differently. As CW 3 explained, a platform built to process dental claims was “not

 advanced enough” to support processing Passport’s individual medical claim data. Moreover,

 CW 2 said she made it known to Evolent management on “a number of occasions” that the

 system was not ready or adequate to handle Passport’s medical claims processing, and

 emphasized that “it wasn’t just me,” telling management of the problems. In fact, she said,

 “[p]retty much everyone from Passport was telling them” the transition would not go smoothly.

 Other CWs corroborated this account, with CW 4 explaining that it was clear at the outset that

 “the system wasn’t ready.”

        D.      Evolent’s 2Q 2017 Form 10-Q

        125.    On August 7, 2017, Evolent filed its Form 10-Q reporting financial results for the

 second quarter ended June 30, 2017.

        126.    In the Form 10-Q, Evolent described its suite of tech-based services and claimed

 they enabled health plan partners like Passport to operate “in a more cost-effective manner.”

 Specifically, Evolent represented:

        The Company’s services include providing our customers, who we refer to as
        partners, with a population management platform, integrated data and analytics
        capabilities, pharmacy benefit management (‘PBM’) services and comprehensive
        health plan administration services. Together these services enable health systems
        to manage patient health in a more cost-effective manner.




                                                47
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 52 of 83 PageID# 411



        127.    The statements in paragraph 126 were materially false and misleading. In reality,

 Evolent repeatedly sought to increase the large and reoccurring revenue stream the Company

 generated from its partnership with Passport by charging Passport as much as possible for its

 services without providing any corresponding financial benefit to Passport.            Moreover,

 Evolent’s services did not help its most significant partner, Passport, operate “in a more cost-

 effective manner”; in fact, they did just the opposite. Indeed, in 2017, Evolent charged Passport

 a whopping $88.8 million in fees—a 55% increase over the already exorbitant $57.2 million in

 fees it had charged Passport in 2016—contributing to yet another large increase in Passport’s

 overall expenses. CW 1 explained, “[Evolent] said they could cut costs by providing services;

 they did the opposite.”

        E.      Evolent’s 3Q 2017 Investor Call and Form 10-Q

        128.    On November 2, 2017, Evolent conducted an investor conference call to discuss

 its financial results for the third quarter ended September 30, 2017.        One week later, on

 November 9, 2017, Evolent filed its Form 10-Q reporting financial results for the quarter.

        129.    During the call, Williams again discussed Evolent’s relationship with Passport,

 boasting that Evolent “successfully launched Passport . . . onto our [Valence] platform,” and that

 Evolent “teams continue to monitor [Valence’s] operations closely and report a smooth

 transition.” Moreover, Williams insisted transitioning to Valence would “provide a differentiated

 and more efficient service” for the Plan and “create value for Passport unmatched by a traditional

 vendor client relationship”:

        As a reminder, we made this decision [to process claims for Passport using
        Valence] together for several reasons. First, we wanted to provide a higher level
        of service for Passport members and providers. By integrating our clinical and
        administrative platforms, we’ll be able to provide a differentiated and more
        efficient service for our members. Second, we recognize the opportunity to
        expand the depth of our strategic alliance, leveraging best practices from both



                                                48
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 53 of 83 PageID# 412



        entities to create value for Passport unmatched by a traditional vendor client
        relationship.

                                               ***

        To ensure a seamless transition for providers and plan members, teams continue
        to monitor operations closely and report a smooth transition. In the months since
        go live, over 1.6 million enrolment transactions have been completed as we
        onboard more than 300,000 Passport Health Plan members across the quarter.

        130.    The statements in paragraph 129 were materially false and misleading. Although

 Passport had only begun using Valence to process claims one month before these statements

 were made, Defendants already knew that Evolent employees had not “report[ed] a smooth

 transition” and, consequently Valence would not “create value for Passport unmatched by a

 traditional vendor client relationship”; in fact, it would do just the opposite.       As CW 4

 confirmed, Evolent’s transition of Passport to its new Valence claims platform was “a disaster!”

 – not “successful[]” or “smooth.” Indeed, as CW 3 explained, because Valence was “not built

 correctly” for processing individual medical claims, the system caused Passport’s claims to be

 incorrectly denied, delayed, and even under or overpaid.

        131.    Moreover, once Passport transitioned to Valence on October 1, 2017, Evolent did

 not “provide a higher level of service for Passport”; rather, Passport’s claims administration and

 processing capabilities deteriorated immediately. Documents Lead Plaintiffs obtained from the

 Commonwealth of Kentucky establish that Evolent’s Valence services were fundamentally

 flawed and consequently drove up costs for the Plan rather than decreasing them. For example,

 under Passport’s previous claims administrator, Passport was assessed de minimis penalties

 averaging just $33,000 per month. By contrast, in October 2017—the first month that Evolent

 handled Passport’s claims processing—Passport was assessed penalties of $619,625, an increase

 of roughly 1,800%. These penalties continued to exponentially skyrocket as a result of Evolent’s

 utterly deficient claims processing, and, remarkably, over the subsequent year and a half,


                                                49
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 54 of 83 PageID# 413



 Passport was assessed nearly half a billion dollars in penalties. As CW 3 confirmed, Valence

 wreaked havoc at Passport for a period of “more than 15 months,” becoming so systemic that

 Evolent was forced to standup a daily “war room” to address the issue.

        132.    In the Form 10-Q, Evolent described its suite of tech-based services and claimed

 they enabled health plan partners like Passport to operate “in a more cost-effective manner.”

 Specifically, Evolent represented:

        The Company’s services include providing our customers, who we refer to as
        partners, with a population management platform, integrated data and analytics
        capabilities, pharmacy benefit management (‘PBM’) services and comprehensive
        health plan administration services. Together these services enable health systems
        to manage patient health in a more cost-effective manner.

        133.    The statements in paragraph 132 were materially false and misleading. Evolent’s

 services did not help its most significant partner, Passport, “operate in a more cost-effective

 manner”; in fact, they did just the opposite. As set forth above, Evolent repeatedly sought to

 increase the revenues it derived from Passport by charging Passport as much as possible for its

 services without providing any corresponding financial benefit to Passport, including for

 example, by “rebadging” employees and forcing Passport to use Evolent’s grossly deficient

 claims processing service. As CW 1 put it, “[Evolent] said they could cut costs by providing

 services; they did the opposite.”

        F.      Evolent’s 4Q and Full Year 2017 Investor Call, and 2017 Form 10-K

        134.    On February 27, 2018, Evolent held an investor conference call to discuss its

 financial results for the fourth quarter and year ended December 31, 2017. Two days later, on

 March 1, 2018, Evolent filed its Form 10-K for the year ended December 31, 2017 (“2017 Form

 10-K”).

        135.    During the call, Defendant Williams claimed that the integration of Evolent’s

 Valence claims processing platform into Evolent’s services for Passport was going “incredibly


                                                50
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 55 of 83 PageID# 414



 well” and was enabling the Company’s partners, including Passport, to “get to a higher level of

 performance”:

        The past year was also important in terms of integrating Valence into our broader
        health plan services offering and successfully scaling the organization with
        several large clients [including Passport] coming in across the year. While we still
        have work to do in fulfilling our long-term vision, the integration is going
        incredibly well and the Valence platform has enhanced our differentiation
        significantly in the marketplace.

                                                        ***

        Lastly, with the integration of Valence and Aldera into our health plan services
        platform, we’re seeing strong success providing services to existing and larger
        scale provider-owned health plans. The integration of the back-office claims and
        network management system . . . is highly differentiated in the market, and these
        organizations get to a higher level of performance in a more demanding market.

        136.     The statements in paragraph 135 were materially false and misleading.

 Defendants were well-aware by this time that the integration of Valence at Passport had not

 “go[ne] incredibly well.” In fact, nothing could be further from the truth. As CW 4 confirmed,

 Evolent’s transition of Passport to its Valence platform was, in fact, “a disaster!” For example,

 as CW 3 explained, because Valence was “not built correctly” for processing individual medical

 claims, the system caused Passport’s claims to be incorrectly denied, delayed, and even under or

 overpaid. Indeed, documents that Lead Plaintiffs obtained from the Commonwealth of Kentucky

 establish that Evolent’s Valence services were fundamentally flawed and consequently, Passport

 incurred significantly higher claims processing costs while using Valence than it had before. For

 instance, under Passport’s previous claims administrator, Passport was assessed penalties

 averaging just $33,000 per month. By contrast, in October 2017—the first month that Evolent

 handled Passport’s claims processing—Passport was assessed penalties of $619,625, an increase

 of roughly 1,800%. These penalties continued to exponentially skyrocket as a result of Evolent’s

 utterly deficient claims processing, and, remarkably, over the subsequent year and a half,



                                                51
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 56 of 83 PageID# 415



 Passport was assessed nearly half a billion dollars in penalties. As CW 3 confirmed, Valence

 wreaked havoc at Passport for a period of “more than 15 months,” becoming so systemic that

 Evolent was forced to standup a daily “war room” to address these urgent issues.

        137.    In its 2017 Form 10-K, Evolent explained that the Company was founded for the

 sole purpose of enabling its partners to cut “total cost[s],” a necessary requirement for these

 partners to maintain profitability while transitioning to value-based care. Specifically, Evolent

 claimed: “The solution we offer our target market contemplates one strategic option – to pursue

 clinical and technological integration to reduce utilization and total cost[.]”

        138.    In the 2017 Form 10-K, Evolent also stated that the Company’s suite of services

 benefited health plan systems like Passport “[b]y helping these systems lower clinical and

 administrative costs” and “capture greater market share.” Specifically, Evolent represented that:

        The partnership model enables cultural alignment, integration into the provider
        care delivery and payment work flow, contractual relationships and a cycle of
        clinical and cost improvement with shared financial benefit.

        We have sought to partner with leading providers in sizable markets, which we
        believe creates a growth cycle that benefits from the secular transition to value-
        based care. By helping these systems lower clinical and administrative costs, we
        believe we are positioning them to offer a low cost, effective care setting to
        payers, employers and consumers, which enables them to capture greater market
        share. As providers have succeeded in lowering costs and growing market share,
        this enables them to increase their value-based offerings. By virtue of our
        business model, we benefit from our partners’ growth.

        139.    The statements in paragraphs 137 and 138 were materially false and misleading.

 Evolent’s services did not help its most significant partner, Passport, lower clinical and

 administrative costs; in fact, they did just the opposite. Indeed, in 2017, Evolent charged

 Passport a whopping $88.8 million in fees—a 55% increase over the already exorbitant $57.2

 million in fees it had charged Passport in 2016—contributing to yet another large increase in

 Passport’s overall expenses. CW 1 explained that “[Evolent] said they could cut costs by



                                                  52
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 57 of 83 PageID# 416



 providing services; they did the opposite.” Finally, by this time, Evolent’s Valence platform was

 already causing rampant problems with Passport’s claims processing, including late payment of

 claims, underpayment of claims, overpayment of claims, incorrect processing of claims, and

 failure to properly submit encounter data to the state.        Under Passport’s previous claims

 administrator, Passport was assessed penalties averaging just $33,000 per month. By contrast, in

 October 2017—the first month that Evolent handled Passport’s claims processing—Passport was

 assessed penalties of $619,625, an increase of roughly 1,800%. These penalties continued to

 exponentially skyrocket as a result of Evolent’s utterly deficient claims processing, and,

 remarkably, over the subsequent year and a half, Passport was assessed nearly half a billion

 dollars in penalties.

         G.      Evolent’s 1Q 2018 Investor Call and Form 10-Q

         140.    On May 9, 2018, Evolent conducted an investor conference call to discuss its

 financial results for the first quarter ended March 31, 2018. The next day, May 10, 2018,

 Evolent filed its Form 10-Q reporting financial results for the quarter.

         141.    During the call, Williams touted that Evolent’s services provide “a cost-effective

 infrastructure that integrates clinical and administrative functions under one roof, and allows our

 provider partners to leverage the benefits of integration in driving performance.”            And,

 Defendant Williams further represented that Evolent had “been driving efficiency and

 operational scale within our Medicaid business.”

         142.    Similarly, in the Form 10-Q, Evolent described its suite of tech-based services and

 claimed they enabled health plan partners like Passport to operate “in a more cost-effective

 manner.” Specifically, Evolent represented:

         The Company’s services segment (‘services’) provides our customers, who we
         refer to as partners, with a population management platform, integrated data and
         analytics capabilities, pharmacy benefit management (‘PBM’) services and


                                                  53
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 58 of 83 PageID# 417



        comprehensive health plan administration services. Together these services
        enable health systems to manage patient health in a more cost-effective manner.

        143.    The statements in paragraphs 141 and 142 were materially false and misleading.

 Evolent’s services did not create “a cost-effective infrastructure” or “drive[] performance” for its

 most crucial partner, Passport, but rather, dramatically increased Passport’s costs with no

 commensurate financial benefit to Passport. Indeed, in 2018 Evolent reaped a shocking $109.7

 million in fees from Passport, which caused Passport to incur a staggering $130.7 million net

 underwriting loss by the end of 2018. Moreover, as Evolent took over more and more services

 from Passport, Passport’s general administrative expenses increased at a rate dramatically

 outpacing its revenue growth.      Specifically, between 2015 and 2018, Passport’s Medicaid

 revenue grew only 15%—from $1.65 billion to $1.94 billion—while its general administrative

 expenses increased by a staggering 80%—from $107.5 million to $194 million. Indeed, as CW 1

 put it, “[Evolent] said they could cut costs by providing services; they did the opposite.”

        H.      Evolent’s May 11, 2018 Investor and Analyst Day Conference

        144.    On May 11, 2018, Evolent held its third annual Investor and Analyst Day. During

 the conference, Evolent executives discussed the Passport partnership at length yet again. With

 respect to its financial commitment to Passport, Williams boasted that “Passport is a good

 example” of “a great partnership” purportedly because Evolent “allowed them to get a lot of

 savings” and “was really important in terms of helping economics.”

        145.    At this conference Defendant Blackley, the President of Evolent’s operating

 subsidiary, also stated that Evolent’s suite of services had purportedly caused “about $75 million

 of improvement to Passport’s bottom line,” claiming that:

        I think, you look at the results of the partnership, Evolent-Passport over the last
        few years under Tom [Peterson] and Steve [Houghland]’s leadership, about 5%
        improvement in MLR roughly, so which is about $75 million of improvement to
        Passport’s bottom line. That is while, I think, taking care of patients in a way that


                                                  54
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 59 of 83 PageID# 418



        is better more coordinated, more integrated and better for the providers. So if you
        boil all what Steve just mentioned down to sort of the results, the $75 million
        improvement in the bottom line is a big deal, and it helps make, I think, the
        mission sustainable, and gives an opportunity for us to expand what we’re doing
        in the state. And that’s -- from an investor’s standpoint, in taking away the net
        result [--] is critical. . . . But that was across the analytics and technology and
        platform, the compensation models, the clinical programming, and then also, the
        health plan services, Valence platform, which the Passport team adopted recently.
        So I think that gives you a full picture of the impact of all the work.

        146.    These statements in paragraphs 144 and 145 were materially false and misleading.

 In reality, Evolent had not “allowed [Passport] to get a lot of savings,” had not achieved “about

 $75 million of improvement to Passport’s bottom line,” and was not “really important in terms of

 helping [Passport’s] economics.” Rather Evolent’s suite of services had dramatically increased

 Passport’s costs and depleted the Plan’s capital. CW 1 said that she had no idea what Blackley

 was referring to when he claimed that Evolent had saved Passport $75 million. Instead, she said

 “[Evolent] said they could cut costs by providing services; they did the opposite.” Indeed,

 during the first half of 2018 alone, months before the 2018 rate cuts went into effect, Passport

 had already incurred a net loss of $26 million caused by “increased costs.” By the end of 2018,

 Passport would incur a staggering $130.7 million net underwriting loss.

        I.      Evolent’s 2Q 2018 Investor Call and Form 10-Q

        147.    On August 7, 2018, Evolent conducted an investor conference call to discuss its

 financial results for the second quarter ended June 30, 2018. Two days later, on August 9, 2018,

 Evolent filed its Form 10-Q reporting financial results for the quarter.

        148.    During the call, Williams claimed Evolent has a “differentiated platform, highly

 integrated” that has allowed Evolent “to standardize and reduce costs in many areas,” and “drive

 some impressive consistent results for our partner[s].”         Meanwhile, Defendant McGrane

 described Evolent’s approach as “conservative in how we’re building infrastructure to make sure

 we’re managing cost well.”


                                                  55
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 60 of 83 PageID# 419



        149.    Similarly in the Form 10-Q, Evolent described its suite of tech-based services and

 claimed they enabled health plan partners like Passport to operate “in a more cost-effective

 manner.” Specifically, Evolent represented:

        The Company’s services segment (‘services’) provides our customers, who we
        refer to as partners, with a population management platform, integrated data and
        analytics capabilities, claims processing services, including pharmacy benefit
        management and comprehensive health plan administration services. Together
        these services enable health systems to manage patient health in a more cost-
        effective manner.

        150.    The statements in paragraphs 148 and 149 were materially false and misleading.

 Evolent’s services did not help its most crucial partner, Passport “reduce costs in many areas,”

 “drive some impressive consistent returns,” or enable it to operate “in a more cost-effective

 manner,” but rather, dramatically increased Passport’s costs with no commensurate financial

 benefit to Passport. Moreover, as Evolent took over more and more services from Passport,

 Passport’s general administrative expenses increased at a rate dramatically outpacing its revenue

 growth. Indeed, as CW 1 put it, “[Evolent] said they could cut costs by providing services; they

 did the opposite.” Additionally, by this time, Evolent’s Valence platform was already causing

 rampant problems with Passport’s claims processing, including late payment of claims,

 underpayment of claims, overpayment of claims, incorrect processing of claims, and failure to

 properly submit encounter data to the state. These claims processing deficiencies wreaked havoc

 on Passport’s financials, causing it to incur nearly half a billion dollars in penalties from the

 state, pay interest charges on late claims, and ultimately lose out on revenue from Kentucky that

 it could have received had it properly submitted its encounter data.

        J.      The September 5, 2018 Wells Fargo Healthcare Conference and Evolent’s 3Q
                2018 Form 10-Q

        151.    On September 5, 2018, Evolent presented at the 2018 Wells Fargo Healthcare

 Conference, again emphasizing the purported cost savings Evolent had generated for Passport.


                                                 56
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 61 of 83 PageID# 420



 Then about a month later on November 8, 2018, Evolent filed its Form 10-Q reporting financial

 results for the quarter.

         152.    During the call, Defendant Williams expressly stated: “In [Passport’s] own plan,

 we believe we’ve helped to generate over $100 million in savings, which was highly valuable to

 that organization.”

         153.    Similarly, in the Form 10-Q, Evolent described its suite of tech-based services and

 claimed they enabled health plan partners like Passport to operate “in a more cost-effective

 manner.” Specifically, Evolent represented:

         The Company’s services segment (‘services’) provides our customers, who we
         refer to as partners, with a population management platform, integrated data and
         analytics capabilities, claims processing services, including pharmacy benefit
         management, and comprehensive health plan administration services. Together
         these services enable health systems to manage patient health in a more cost-
         effective manner.

         154.    The statements in paragraphs 152 and 153 were materially false and misleading.

 Evolent’s services did not help its most crucial partner, Passport operate “in a more cost-effective

 manner”; in fact, they did just the opposite. As Evolent took over more and more services from

 Passport, Passport’s general administrative expenses increased at a rate dramatically outpacing

 its revenue growth. Indeed, as CW 1 put it, “[Evolent] said they could cut costs by providing

 services; they did the opposite.” Moreover, by this time, Evolent’s Valence platform was already

 causing rampant problems with Passport’s claims processing, including late payment of claims,

 underpayment of claims, overpayment of claims, incorrect processing of claims, and failure to

 properly submit encounter data to the state. These claims processing deficiencies wreaked havoc

 on Passport’s financials, causing it to incur nearly half a billion dollars in penalties from the

 state, pay interest charges on late claims, and ultimately lose out on revenue from Kentucky that

 it could have received had it properly submitted its encounter data.



                                                 57
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 62 of 83 PageID# 421



        K.      The January 25, 2019 Insider Louisville Article

        155.    On January 25, 2019, a Kentucky press outlet discussed Evolent’s exorbitant fees

 and Passport’s dramatically worsening financial situation.         In an article titled “Passport’s

 Finances Being Dragged Down by $220M in ‘Management Fees’ to Evolent Health,” Insider

 Louisville wrote that “declining reimbursement rates to Passport tell just part of the story,” and

 that “Passport’s money problems” were also a result of the fees it had paid to Evolent.

        156.    Insider Louisville reported in the article that in response to its allegations,

 Defendants flatly denied that Evolent’s fees were harming Passport, or that Evolent was

 overcharging the Plan in any way. Evolent insisted that its fees were reflective of the “hundreds

 of [Evolent] employees supporting Passport” and the “increases in scope of our partnership with

 Passport.” Indeed, Evolent indicated that the fees it was charging Passport (and the resulting

 marked increase in Passport’s expenses) were entirely appropriate and reasonable for the services

 performed for the Plan, falsely claiming that the services Evolent’s rebadged employees were

 providing for Passport were being provided “at cost” and even “at a lower per member cost than

 prior periods.” Specifically, the Insider Louisville article reported:

        Evolent told Insider via email that the ‘majority of the fees Passport pays to
        Evolent are directly tied to local staff—at cost—as well as (insurance claims
        processing) and pharmacy benefit services at a lower per member cost than prior
        periods.’ The company said it has ‘hundreds of employees supporting Passport’
        and that ‘the number of employees has increased in line with the increases in
        scope of our partnership with Passport’ and that ‘the number of our employees in
        Louisville exceeds our original projection.’ However, the company did not
        provide details.

        157.    The statements in paragraph 156 were materially false and misleading. Evolent

 failed to disclose that its services were not provided to Passport “at cost.” In fact, as former

 employees explained, Evolent charged far more for the services its rebadged employees provided

 to Passport than Passport had paid these employees in salaries. For example, as CW 1 explained,



                                                  58
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 63 of 83 PageID# 422



 Passport ended up paying Evolent “more than we had been paying for the salaries of the people

 that did the work Evolent was [now] doing. . . . The admin expense was more than we were

 paying for those salaries. That’s all Evolent.” Evolent further failed to disclose that with respect

 to claims processing, Evolent’s Valence services did not process Passport’s claims “at lower per

 member cost” than Passport had paid pre-Valence for the same claims processing. Instead,

 information obtained from Kentucky demonstrates the exact opposite; namely, that under

 Passport’s previous claims administrator, Passport was assessed penalties averaging just $33,000

 per month. By contrast, in October 2017—the first month that Evolent handled Passport’s

 claims processing—Passport was assessed penalties of $619,625, an increase of roughly 1,800%.

 These penalties continued to exponentially skyrocket as a result of Evolent’s utterly deficient

 claims processing, and, remarkably, over the subsequent year and a half, Passport was assessed

 nearly half a billion dollars in penalties. As CW 3 confirmed, Valence wreaked havoc at Passport

 for a period of “more than 15 months,” becoming so systemic that Evolent was forced to standup

 a daily “war room” to address the issue.

        L.      Evolent’s 4Q and Full Year 2018 Investor Call, and 2018 Form 10-K

        158.    On February 26, 2019, Evolent conducted an investor conference call to discuss

 its financial results for the fourth quarter and year ended December 31, 2018. Two days later, on

 February 28, 2019, Evolent filed its Form 10-K for the year ended December 31, 2018 (the

 “2018 Form 10-K”).

        159.    By this time, Passport had sued Kentucky and in light of Passport’s lawsuit and

 ongoing media reports, analysts and investors remained concerned that Passport’s financial

 troubles posed a risk to Evolent’s most substantial revenue stream, and that Evolent might even

 have to acquire Passport.      In response, Defendant Williams emphatically dismissed these

 concerns, stating that even though such a deal would clearly be detrimental to Evolent, Evolent


                                                 59
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 64 of 83 PageID# 423



 was “not focused on outright majority ownership [of] health plans” and further assured that

 “there’s no big change in strategy based on what we see happening with Passport specifically.”

        160.    Still concerned that Evolent would wind up having to bail out Passport, a

 Citigroup analyst asked Williams outright: “[o]n the Passport side, is there any balance sheet risk

 if they were to go insolvent? Or put another way, have your joint investment efforts of Passport

 given you any exposure in a tail event…?” Williams again responded unequivocally: “No. No,

 we don’t have any broader exposure.” The Citigroup analyst sought specific assurances that

 Evolent was not planning to bail out Passport: “[i]f there was a tail event for Passport, and given

 the importance of scale on your business, what would prevent you from potentially acquiring

 some of their assets, if not the whole business?” Significantly, Williams again flatly dismissed

 the possibility that Evolent had any intention of acquiring or bailing out Passport, insisting

 instead that such a transaction was “not in our strategic lens at this point” and specifically that,

 “related to Passport that’s not something that is currently being evaluated”:

        Again, it’s pretty hard to speculate on that. I don’t think we’ve thought about
        acquiring a full Medicaid plan. It’s just not in our strategic lens at this point.
        Again, in certain situations, we’ve talked about co-ownership models where we
        might have a minority stake in something, but related to Passport that’s not
        something that is currently being evaluated.

        161.    The statements in paragraphs 159 and 160 were materially false and misleading.

 As Evolent management would later admit, by no later than January 2019—a full month before

 the above statements were made—Defendants were well-aware that Passport’s financial

 condition had deteriorated to the point where the “writing [was] on the wall” that Evolent

 inevitably would have to bail out Passport in order to preserve its most important source of

 business and its largest reoccurring revenue stream. Moreover, the very fact that Evolent put a

 “shadow management team” into place at Passport in January 2019—the exact same time that

 Evolent executives would later admit that the “writing was on the wall” that Evolent would be


                                                 60
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 65 of 83 PageID# 424



 forced to bail out Passport—evidences that Evolent was already laying the groundwork for its

 bailout of Passport by that time.

        162.    In the 2018 Form 10-K, Evolent also stated that the Company’s suite of services

 benefited health plan systems like Passport “[b]y helping these systems lower clinical and

 administrative costs” and “capture greater market share.” Specifically, Evolent represented:

        The partnership model enables cultural alignment, integration into the provider
        care delivery and payment work flow, contractual relationships and a cycle of
        clinical and cost improvement with shared financial benefit.

        We have sought to partner with leading providers in sizable markets, which we
        believe creates a growth cycle that benefits from the secular transition to value-
        based care. By helping these systems lower clinical and administrative costs, we
        believe we are positioning them to offer a low cost, effective care setting to
        payers, employers and consumers, which enables them to capture greater market
        share. As providers have succeeded in lowering costs and growing market share,
        this enables them to increase their value-based offerings. We benefit from our
        partners’ growth[.]

        163.    The statements in paragraph 162 were false and misleading. Indeed, in 2018,

 Evolent not only failed to help Passport “lower clinical and administrative costs” and “capture

 greater market share,” but, in fact, drove the Plan into financial ruin. Indeed, as CW 1 put it,

 “[Evolent] said they could cut costs by providing services; they did the opposite.” Moreover, as

 of November 1, 2018, the financial ramifications of the 2018 rate cuts began to hit Passport and

 became so severe that Passport would report a loss of $65.5 million by year-end 2018 and project

 an additional $75 million loss for the first half of 2019. Significantly, multiple CWs confirmed

 that the 2018 rate cuts were directly caused by Evolent’s claims processing deficiencies and its

 failure to ensure its Valence system accurately and timely processed Passport’s medical claims.

        M.      Evolent’s 1Q 2019 Investor Call

        164.    On May 7, 2019, Evolent conducted an investor conference call to discuss its

 financial results for the first quarter ended March 31, 2019.



                                                 61
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 66 of 83 PageID# 425



        165.    During the call, Williams again attempted to assuage Passport-related bailout

 concerns by assuring investors that “Passport is making solid progress towards improving its

 financial performance,” stating:

        Currently, we’re pursuing several major initiatives in close collaboration with the
        Passport leadership team[.]

                                                ***

        Based on these initiatives and given the strength of its clinical model, we believe
        that Passport is making solid progress towards improving its financial
        performance, while continuing to provide market-leading care to its members.
        Overall, we remain hopeful that the combination of the new reimbursement rates,
        administrative and clinical improvements and efforts to strengthen the balance
        sheet will provide a path for Passport to be successful long term in the Kentucky
        Medicaid market.

        166.    The statements in paragraph 165 were materially false and misleading. Indeed, by

 this time, not only was Passport not making “solid progress towards improving its financial

 performance,” but Evolent was three weeks away from announcing that the Company was

 acquiring the Plan. Even at this late date, however, Evolent failed to disclose to investors its

 intention and its need to buy Passport outright in order to save its largest revenue source and the

 lynchpin of its national Medicaid business strategy.

 VII.   ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER

        167.    The facts set forth herein, viewed collectively, give rise to a strong inference that

 the Individual Defendants acted knowingly, or severely recklessly, when they concealed from the

 market the material negative information that, inter alia: (1) Evolent’s services did not, and

 could not, help its largest client, Passport, cut costs, but in fact did the exact opposite—

 increasing costs as evidenced by Evolent’s near bankrupting of Passport; (2) Evolent’s Valence

 claims management platform was ineffective and unable to perform the functions it was

 supposed to perform, instead causing Passport’s claims management to deteriorate to the point



                                                 62
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 67 of 83 PageID# 426



 that it paid fines and interest penalties and ultimately was subjected to reimbursement cuts; and

 (3) Defendants knew, once Passport’s financial situation became dire, that Evolent would have

 no choice but to bail out Passport so as not to lose its largest and most significant client.

        A.      The Individual Defendants Closely Monitored All Aspects of Passport’s
                Performance, as Defendants Touted in Their Public Statements, and as CWs
                Confirmed

        168.    Throughout the Class Period, Defendants emphasized their extensive role in the

 management of Passport, and their resulting insight into Passport’s performance.                Indeed,

 Defendants repeatedly claimed that Evolent’s relationship with Passport was so close and

 Evolent’s control over the Plan’s decision making was so unequivocal that Evolent’s own CEO

 continuously boasted throughout the Class Period that Evolent was “a co-owner” of Passport.

        169.    For example, during an August 7, 2017 earnings call, Defendant Williams stated,

 with respect to Passport, that “while we are separate entities that they look at us as a co-owner.”

 Williams further added that through its agreement with Passport, Evolent was “able to sit down

 at the table,” and “we really have joint governance and we’re able to drive the decisions we think

 are important for performance.”

        170.    Former Passport and Evolent employees further confirmed that Evolent closely

 monitored Passport, including by sending high-level officers to attend weekly meetings with

 Passport management. For example, CW 1 said that Defendant Christie Spencer—who was

 COO at Passport up until February 2016, when she went over to Evolent—always “knew what

 was going on” and that “even after she went to Evolent, she was still at the table.’ CW 1 said

 that “[t]he [Passport] executive team met every Monday and [Defendant Spencer] was always in

 the room.” CW 1 further stated that, after Spencer the Company in 2018, Evolent’s National

 Medicaid President—Scott Bowers, who was later named Passport’s CEO—was present at

 regular Passport executive meetings.


                                                   63
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 68 of 83 PageID# 427



        171.    Further, CW 3 explained that, once problems became apparent with Evolent’s

 Valence claims management platform, Evolent’s senior management was so concerned that they

 created a daily “war room” meeting, and that Scott Bowers was present at almost every war

 room meeting, and would in turn create presentations on the claims situation to share with

 Evolent’s other senior management.

        172.    CW 3 also explained that Evolent was intimately involved with Passport’s dire

 financial troubles, such that, beginning in late 2018, “folks like [Evolent COO and co-founder]

 Tom Peterson were here on the ground [in Louisville] for weeks on end trying to work to get

 things fixed.” CW 1 corroborated that Evolent knew of Passport’s dire financial circumstances

 as soon as Passport’s own management knew of the situation. “Whenever Passport knew,

 Evolent knew,” CW 1 said. “They sit at the table.”

        173.    Evolent also had absolute insight into the operations and performance of Passport

 due to the “rebadging” of hundreds of Passport employees as Evolent employees, whereupon

 those employees continued to perform exactly the same role they had previously performed for

 Passport, but now reported to Evolent management.

        174.    Evolent’s admitted intensive involvement in the day-to-day management of

 Passport—corroborated and bolstered by high-level former Evolent and Passport employees—

 creates a strong inference of scienter, as the Individual Defendants knew virtually everything that

 Passport management knew about Passport’s operations and financial condition, if not more.

        B.      Passport Was by Far Evolent’s Most Important Client

        175.    Throughout the Class Period, Evolent management touted its relationship with

 Passport as its most significant by far. For the years 2016, 2017, and 2018, respectively, Passport

 accounted for 19.6%, 20.6%, and 17.5% of Evolent’s revenue, making Passport by far Evolent’s

 largest partner by revenue in each of those years. Evolent mentioned Passport dozens of times


                                                 64
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 69 of 83 PageID# 428



 in each of the Company’s Form 10-K Annual Reports, including in the 10-K’s “Risk Factors”

 section, which stated that the loss of Passport, specifically, as a client could negatively impact

 Evolent’s financial results, and referred to Passport as “our strategic alliance partner.” No other

 client received similar treatment in the Company’s SEC filings.

        176.    The fact that Passport was essential to Evolent’s financial success further supports

 a strong inference of scienter, as it is implausible that the Individual Defendants would not

 closely monitor the performance and condition of the Company’s most important partner.

        C.      Contemporaneous Witness Accounts Confirm that Evolent Management
                Knew of the Debilitating Problems With Evolent’s Newly-Acquired Claims
                Processing Platform from the Outset

        177.    Former Evolent and Passport employees confirmed that they made Valence’s

 severe problems known to Evolent management at the outset of its use at Passport, and that these

 problems were widely known within Evolent. For example, CW 2 said he personally made it

 known to Evolent management on “a number of occasions” that the system wasn’t ready, “and it

 wasn’t just me,” telling management. In fact, “[p]retty much everyone from Passport was telling

 them” the transition to Valence would not go smoothly for Passport. Other CWs corroborated

 this. For example, CW 4 called the switch to the Valence platform “a disaster” and said it was

 clear at the outset that “the system wasn’t ready.” Indeed, CW 1 said it was “shocking,” at the

 time, that Evolent, a company with no prior experience in claims processing, was now going to

 be processing claims for Passport, let alone with a system that was not designed for individual

 medical claims that Evolent “didn’t know how to use.” Consequently, “everyone at Passport was

 skeptical” that Evolent could make it work.

        178.    Defendants also knew of Valence’s severe problems because they experienced

 similar problems with the claims management platform at other Medicaid plans that Evolent

 serviced. For example, both CW 3 and CW 4 said that the Valence platform was creating similar


                                                 65
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 70 of 83 PageID# 429



 problems in 2018 at Evolent’s three Florida Medicaid plan clients as it had been doing in

 Kentucky at Passport.

        179.    These facts further bolster a strong inference of the Individual Defendants’

 scienter with respect to the problems with the Valence claims platform, making it implausible

 that the Individual Defendants were not aware, at the outset, of the severe problems with the

 Valence platform—problems that would, in turn, directly lead to Passport’s downfall.

        D.      Once the “Writing Was on the Wall,” in January 2019, Evolent Installed a
                “Shadow Management Team” at Passport, Giving Them Even More Direct
                Knowledge of Everything that Transpired at Passport

        180.    In January 2019, when it became apparent that Passport’s financial condition was

 so dire that it would likely need a financial bailout and/or a buyout, Evolent installed a “shadow

 management team” to manage affairs at Passport. As COO Tom Peterson explained in an

 investor call on May 30, 2019:

        [S]tarting in January, once the writing kind of became on the wall around the real
        impact of the rates and the fact that there was not likely to be retroactive rate
        relief, there was additional level of urgency that was placed on this. . . .

                                               ***

        [I[n January what we did was we effectively created a shadow management team
        [at Passport]. So we had our own – we brought in our own CMO, our own CEO,
        our own COO, a Chief Actuary, Head of Network Contracting, and we were
        shoulder to shoulder with Passport leadership.

        181.    As outlined above, even before this “shadow management team” was in place,

 Evolent had a clear line of sight into the operations and finances of Passport at all times during

 the Class Period. Once this shadow management team was installed, however, the inference that

 the Individual Defendants had scienter with respect to the problems at Passport and the need to

 bail out the Plan becomes incontrovertibly strong.




                                                66
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 71 of 83 PageID# 430



        E.      The Magnitude of Passport’s Data Submission Violations, and the Resulting
                Massive Penalties Assessed by Kentucky, Which Were Set Forth in “Penalty
                Letters” Sent Each Month to Passport’s Most Senior Officers, Establishes
                Defendants’ Scienter

        182.    From the very first month that Evolent took over claims administration for

 Passport—October 2017—Passport immediately began incurring exponentially increased

 penalties for untimely and incorrectly submitted encounter data. These penalties dwarfed the de

 minimis penalties imposed on Passport before Evolent took over its claims administration. For

 example, in the 9-month period before Evolent took over Passport’s claims administration,

 Passport had averaged just $33,000 in penalties assessed each month.          But this number

 skyrocketed to $619,625 in October 2017, an increase of roughly 1,800%. Soon thereafter, these

 monthly penalties exponentially increased by massive amounts. For example, Evolent caused

 Passport to incur $48 million in penalties for February 2018, $56 million for October 2018, and

 over $100 million for each of November and December 2018. In all, from October 2017 through

 April 2019, Evolent’s faulty claims administration resulted in a staggering $489 million in

 encounter data penalties—an amount so large that it would have bankrupted Passport had the

 penalty payments not been contractually capped at 0.33% of the Plan’s monthly revenue. Even

 then, Passport was forced to pay more than $10 million to Kentucky between October 2017 and

 April 2019—an amount equivalent to one-third of Passport’s entire net underwriting gain for

 2015 (the year before Evolent took over at Passport).

        183.    These penalties were set forth in detailed letters tFhat Lead Plaintiffs obtained

 through their independent investigation and that Kentucky sent on a monthly basis directly to

 Mark Carter, the CEO of Passport, as well as numerous other senior Passport officers, including

 its CFO. In light of the magnitude of these penalties, and the fact that Evolent itself admitted

 that it acted as a “co-owner” of Passport and would “drive the decisions (it) thought were



                                                67
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 72 of 83 PageID# 431



 important for performance,” it is inconceivable that Evolent was not aware of these letters and

 the penalties that Evolent’s own services had caused. These egregious and outsized penalties

 create a strong inference of scienter and demonstrate that the Individual Defendants knew from

 the outset that Evolent’s claims administration services were dramatically increasing Passport’s

 costs and causing the Plan severe financial harm, to the point that Passport was driven to the

 brink of bankruptcy.

 VIII. LOSS CAUSATION

         184.    During the Class Period, shares of Evolent’s publicly traded common stock traded

 on the NYSE. The market for shares of Evolent’s common stock was open, well-developed, and

 efficient at all relevant times.

         185.    Throughout the Class Period, the price of Evolent common stock was artificially

 inflated as a result of Defendants’ materially false and misleading statements and omissions

 identified above. Defendants engaged in a scheme to deceive the market, and a course of

 conduct that operated as a fraud or deceit on Class Period purchasers of Evolent common stock,

 by failing to disclose and misrepresenting the adverse facts detailed herein. These material

 misstatements and omissions had the cause and effect of creating in the market an unrealistically

 positive assessment of the Company and its financial well-being and prospects, thus causing the

 Company’s stock price to be overvalued and artificially inflated and/or maintained at artificially

 inflated levels at all relevant times. Defendants’ materially false and misleading statements made

 during the Class Period resulted in Lead Plaintiffs and the other members of the Class purchasing

 the Company’s stock at artificially inflated prices.

         186.    When Defendants’ prior misrepresentations and fraudulent conduct were

 disclosed and became apparent to the market, the price of Evolent common stock fell

 precipitously as the prior artificial inflation dissipated. As a result of their purchases of Evolent


                                                  68
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 73 of 83 PageID# 432



 common stock during the Class Period, Lead Plaintiffs and the other Class members suffered

 economic loss, i.e., damages, under the federal securities laws.

        187.    By issuing materially false and misleading statements, among other adverse facts

 detailed herein, Defendants presented a misleading picture of Evolent’s business. Defendants’

 false and misleading statements had the intended effect and caused Evolent common stock to

 trade at artificially inflated levels throughout the Class Period.

        188.    On February 15, 2019, Passport filed a lawsuit against Kentucky’s Cabinet for

 Health and Family Services and Finance and Administration Cabinet regarding Medicaid

 reimbursement rates. The complaint detailed that Passport’s financial situation was far more dire

 than previously reported, explaining that Passport’s statutory net worth had dropped $68.9

 million during 2018 and that it had suffered losses of $65.5 million for the year. In addition,

 Passport stated that it expected a staggering additional $75 million in losses for the first six

 months of 2019 alone. As a result of these losses, Passport stated that it would fall below the

 statutory minimum capital needed to remain solvent by law as soon as March 1, 2019—a mere

 two weeks later, thus rendering Passport unable to operate as a Medicaid provider in Kentucky.

 As a direct result of the Passport lawsuit, on February 19, 2019 (the first trading day following

 the lawsuit filing), Evolent’s common stock precipitously declined 10.8%, to close at $14.99

 (from closing the previous trading day at $16.80), on unusually high volume.

        189.    On May 29, 2019, before the market opened, Evolent announced that it would pay

 $70 million to take a 70% ownership stake in Passport, and would provide “interim balance sheet

 support” if such support became necessary for Passport to continue to meet its statutory capital

 requirements. As a direct result of this news, Evolent’s share price plummeted a staggering




                                                   69
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 74 of 83 PageID# 433



 29.3%—or $4.14, to close at $10.01 (from the previous trading day’s closing price of $14.15), on

 unusually high volume.

        190.    The drastic and continuing decline in Evolent’s stock price was a direct result of

 the nature and extent of Defendants’ fraud finally being revealed to investors and the market.

 The timing and magnitude of the decline in the Company’s share price negates any inference that

 the loss suffered by Lead Plaintiffs and the other Class members was caused by changed market

 conditions, macroeconomic or industry factors, or Company-specific facts unrelated to

 Defendants’ fraudulent conduct.

 IX.    CLASS ACTION ALLEGATIONS

        191.    Lead Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23(a)

 and 23(b)(3) on behalf of a Class consisting of all those who purchased, or otherwise acquired,

 the common stock of Evolent between March 3, 2017 and May 28, 2019, inclusive (the “Class”),

 and who were damaged thereby. Excluded from the Class are Defendants, the officers and

 directors of Evolent at all relevant times, members of their immediate families, and their legal

 representatives, heirs, agents, affiliates, successors or assigns, Defendants’ liability insurance

 carriers, and any affiliates or subsidiaries thereof, and any entity in which Defendants or their

 immediate families have or had a controlling interest.

        192.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Evolent shares were actively traded on the New

 York Stock Exchange. As of August 9, 2019, there were over 83.8 million shares of Evolent

 common stock outstanding. While the exact number of Class members is unknown to Lead

 Plaintiffs at this time, and can only be ascertained through appropriate discovery, Lead Plaintiffs

 believe that there are at least tens-of-thousands of members of the proposed Class. Class

 members who purchased shares of Evolent common stock may be identified from records


                                                 70
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 75 of 83 PageID# 434



 maintained by the Company, or its transfer agent(s), and may be notified of this class action

 using a form of notice similar to that customarily used in securities class actions.

         193.      Lead Plaintiffs’ claims are typical of Class members’ claims, as all members of

 the Class were similarly affected by Defendants’ wrongful conduct in violation of the federal

 securities laws, as complained of herein.

         194.      Lead Plaintiffs will fairly and adequately protect Class members’ interests, and

 have retained competent counsel experienced in class actions and securities litigation.

         195.      Common questions of law and fact exist as to all Class members and predominate

 over any questions solely affecting individual Class members. Among the questions of fact and

 law common to the Class are:

                   a.     whether the federal securities laws were violated by Defendants’ acts, as
                          alleged herein;

                   b.     whether the Defendants made statements to the investing public during the
                          Class Period that were false, misleading or omitted material facts;

                   c.     whether Defendants acted with scienter; and

                   d.     the proper way to measure damages.

         196.      A class action is superior to all other available methods for the fair and efficient

 adjudication of this action because joinder of all Class members is impracticable. Additionally,

 the damage suffered by some individual Class members may be relatively small so that the

 burden and expense of individual litigation make it impossible for such members to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.




                                                    71
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 76 of 83 PageID# 435



 X.     APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
        MARKET DOCTRINE

        197.    At all relevant times, the market for Evolent’s common stock was efficient for the

 following reasons, among others:

                a.      Evolent’s stock met the requirements for listing, and was listed and
                        actively traded on the New York Stock Exchange, a highly efficient and
                        automated market;

                b.      As a regulated issuer, Evolent filed periodic reports with the SEC and the
                        New York Stock Exchange;

                c.      Evolent regularly communicated with public investors via established
                        market communication mechanisms, including through regular
                        disseminations of press releases on the national circuits of major newswire
                        services, and through other wide-ranging public disclosures, such as
                        communications with the financial press and other similar reporting
                        services; and

                d.      Evolent was followed by numerous securities analysts employed by major
                        brokerage firms who wrote reports which were distributed to those
                        brokerage firms’ sales force and certain customers. Each of these reports
                        was publicly available and entered the public market place.

        198.    As a result of the foregoing, the market for Evolent’s common stock reasonably

 and promptly digested current information regarding the Company from all publicly available

 sources and reflected such information in the price of Evolent’s common stock. All purchasers

 of the Company’s common stock during the Class Period suffered similar injury through their

 purchase of Evolent stock at artificially inflated prices, and a presumption of reliance applies.

        199.    A Class-wide presumption of reliance is also appropriate in this action under the

 U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972),

 because the Class’ claims are grounded on Defendants’ material omissions. Because this action

 involves Defendants’ failure to disclose material adverse information regarding Evolent’s

 business and operations—information that Defendants were obligated to disclose—positive

 proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld


                                                  72
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 77 of 83 PageID# 436



 be material in the sense that a reasonable investor might have considered them important in

 making investment decisions. Given the importance of the Class Period material misstatements

 and omissions set forth above, that requirement is satisfied here.

 XI.    INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND THE
        BESPEAKS CAUTION DOCTRINE

        200.    The statutory safe harbor or bespeaks caution doctrine applicable to forward-

 looking statements under certain circumstances does not apply to any of the false and misleading

 statements pleaded in this Complaint. None of the statements complained of herein was a

 forward-looking statement. Rather, they were historical statements or statements of purportedly

 current facts and conditions at the time the statements were made, including statements about

 Evolent’s present business and operations, its present financial condition, and its most significant

 client, Passport, among other things.

        201.    To the extent that any of the false and misleading statements alleged herein can be

 construed as forward-looking, those statements were not accompanied by meaningful cautionary

 language identifying important facts that could cause actual results to differ materially from

 those in the statements. As set forth above in detail, then-existing facts contradicted Defendants’

 statements regarding Evolent’s business and operational practices, among others. Given the

 then-existing facts contradicting Defendants’ statements, any generalized risk disclosures made

 by Evolent were not sufficient to insulate Defendants from liability for their materially false and

 misleading statements.

        202.    To the extent that the statutory safe harbor does apply to any forward-looking

 statements pleaded herein, Defendants are liable for those false forward-looking statements

 because at the time each of those statements was made, the particular speaker knew that the

 particular forward-looking statement was false, and the false forward-looking statement was



                                                 73
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 78 of 83 PageID# 437



 authorized and approved by an executive officer of Evolent who knew that the statement was

 false when made.

 XII.    COUNTS

                                              Count I

  Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    (Against All Defendants)

         203.    Lead Plaintiffs repeat and reallege each and every allegation set forth above as if

 fully set forth herein.

         204.    This Count is asserted on behalf of all members of the Class against Evolent and

 the Individual Defendants for violations of Section 10(b) of the Exchange Act, 15 U.S.C. §

 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

         205.    During the Class Period, Defendants disseminated or approved the false

 statements specified above, which they knew were, or they deliberately disregarded as,

 misleading in that they contained misrepresentations and failed to disclose material facts

 necessary in order to make the statements made, in light of the circumstances under which they

 were made, not misleading.

         206.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder in that they: (a) employed devices, schemes, and artifices to defraud; (b)

 made untrue statements of material facts or omitted to state material facts necessary in order to

 make the statements made, in light of the circumstances under which they were made, not

 misleading; and/or (c) engaged in acts, practices, and a course of business that operated as a

 fraud or deceit upon Lead Plaintiffs and other investors similarly situated in connection with

 their purchases of Evolent common stock during the Class Period.




                                                 74
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 79 of 83 PageID# 438



        207.    Defendants, individually and in concert, directly and indirectly, by the use of

 means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

 in a continuous course of conduct that operated as a fraud and deceit upon Lead Plaintiffs and the

 other members of the Class; made various untrue and/or misleading statements of material facts

 and omitted to state material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading; made the above statements

 intentionally or with a severely reckless disregard for the truth; and employed devices and

 artifices to defraud in connection with the purchase and sale of Evolent common stock, which

 were intended to, and did: (a) deceive the investing public, including Lead Plaintiffs and the

 other members of the Class, regarding, among other things, Evolent’s business and operations;

 (b) artificially inflate and maintain the market price of Evolent common stock; and (c) cause

 Lead Plaintiffs and the other members of the Class to purchase the Company’s common stock at

 artificially inflated prices, and to suffer losses when the true facts became known.

        208.    Defendants are liable for all materially false and misleading statements made

 during the Class Period, as alleged above.

        209.    As described above, Defendants acted with scienter throughout the Class Period,

 in that they acted either with intent to deceive, manipulate, or defraud, or with severe

 recklessness. The misrepresentations and omissions of material facts set forth herein, which

 presented a danger of misleading buyers or sellers of Evolent common stock, were either known

 to Defendants, or were so obvious that Defendants should have been aware of them.

        210.    Lead Plaintiffs and the other members of the Class have suffered damages in that,

 in direct reliance on the integrity of the market, they paid artificially inflated prices for Evolent

 common stock, which inflation was removed from its price when the true facts became known.




                                                  75
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 80 of 83 PageID# 439



 Lead Plaintiffs and the other members of the Class would not have purchased Evolent common

 stock at the prices they paid, or at all, if they had been aware that the market price had been

 artificially and falsely inflated by Defendants’ misleading statements.

         211.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs

 and the other members of the Class suffered damages attributable to the material misstatements

 and omissions alleged herein in connection with their purchases of Evolent common stock during

 the Class Period.

                                              Count II

                           Violations of Section 20(a) of the Exchange Act
                                (Against the Individual Defendants)

         212.    Lead Plaintiffs repeat and reallege each and every allegation set forth above as if

 fully set forth herein.

         213.    This Count is asserted on behalf of all members of the Class against the Individual

 Defendants for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

         214.    During their tenures as officers and/or directors of Evolent, each of the Individual

 Defendants was a controlling person of the Company, within the meaning of Section 20(a) of the

 Exchange Act. By reason of their positions of control and authority as officers and/or directors

 of Evolent, the Individual Defendants had the power and authority to direct the management and

 activities of the Company and its employees, and to cause the Company to engage in the

 wrongful conduct complained of herein. These Individual Defendants were able to and did

 control, directly and indirectly, the content of the public statements made by Evolent during the

 Class Period, including its materially misleading statements, thereby causing the dissemination

 of the false and misleading statements and omissions of material facts as alleged herein.




                                                  76
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 81 of 83 PageID# 440



        215.    In their capacities as senior corporate officers and/or directors of the Company,

 and as more fully described above, the Individual Defendants had direct involvement in the day-

 to-day operations of the Company. The Individual Defendants signed the Company’s SEC

 filings during the Class Period, and were directly involved in providing false information, and in

 certifying and approving the false statements disseminated by Evolent during the Class Period.

 The Individual Defendants were also directly involved in providing false information, and they

 certified and approved the false statements disseminated by Evolent during the Class Period. As

 a result of the foregoing, the Individual Defendants, together and individually, were controlling

 persons of Evolent within the meaning of Section 20(a) of the Exchange Act.

        216.    As set forth above, Evolent violated Section 10(b) of the Exchange Act by its acts

 and omissions as alleged in this Complaint.

        217.    By virtue of their positions as controlling persons of Evolent, and as a result of

 their own aforementioned conduct, the Individual Defendants are liable pursuant to Section 20(a)

 of the Exchange Act, jointly and severally with, and to the same extent as, the Company is liable

 under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, to Lead

 Plaintiffs and the other members of the Class, who purchased or otherwise acquired shares of

 Evolent common stock.       As detailed above, during the respective times these Individual

 Defendants served as officers and/or directors of Evolent, each of the Individual Defendants was

 culpable for the material misstatements and omissions made by the Company.

        218.    As a direct and proximate result of the Individual Defendants’ conduct, Lead

 Plaintiffs and the other members of the Class suffered damages in connection with their purchase

 or other acquisition of Evolent common stock.

 XIII. PRAYER FOR RELIEF

        219.    Wherefore, Lead Plaintiffs pray for relief and judgment as follows:


                                                 77
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 82 of 83 PageID# 441



               a.     Declaring the action to be a proper class action pursuant to Rule 23(a) and
                      (b)(3) of the Federal Rules of Civil Procedure on behalf of the Class
                      defined herein;

               b.     Awarding all damages and other remedies available under the Securities
                      Exchange Act in favor of Lead Plaintiffs and all other members of the
                      Class against Defendants in an amount to be proven at trial, including
                      interest thereon;

               c.     Awarding Lead Plaintiffs and the other members of the Class their
                      reasonable costs and expenses incurred in this action, including attorneys’
                      fees and expert fees; and

               d.     Such other and further relief as the Court may deem just and proper.

 XIV. JURY TRIAL DEMAND

        220.   Lead Plaintiffs hereby demand a trial by jury.

 Dated: January 10, 2020                     Respectfully submitted,

                                             /s/ Steven J. Toll
                                             Steven J. Toll
                                             Va. Bar No. 15300
                                             stoll@cohenmilstein.com
                                             Daniel S. Sommers
                                             dsommers@cohenmilstein.com
                                             Megan Kinsella Kistler
                                             mkistler@cohenmilstein.com
                                             COHEN MILSTEIN SELLERS
                                             & TOLL PLLC
                                             1100 New York Avenue, Suite 500
                                             Washington, D.C. 20005
                                             Tel: (202) 408-4600
                                             Fax: (202) 408-4699

                                             Liaison Counsel for Lead Plaintiffs

                                             Joseph E. White, III (pro hac vice forthcoming)
                                             jwhite@saxenawhite.com
                                             Lester R. Hooker (pro hac vice forthcoming)
                                             lhooker@saxenawhite.com
                                             Brandon T. Grzandziel (pro hac vice)
                                             brandon@saxenawhite.com
                                             SAXENA WHITE P.A.




                                                78
Case 1:19-cv-01031-RDA-TCB Document 38 Filed 01/10/20 Page 83 of 83 PageID# 442



                                    7777 Glades Road, Suite 300
                                    Boca Raton, Florida 33434
                                    Tel: (561) 394-3399
                                    Fax: (561) 394-3382

                                    Steven B. Singer (pro hac vice forthcoming)
                                    ssinger@saxenawhite.com
                                    Sara DiLeo (pro hac vice)
                                    sdileo@saxenawhite.com
                                    Joshua H. Saltzman (pro hac vice)
                                    jsaltzman@saxenawhite.com
                                    SAXENA WHITE P.A.
                                    10 Bank Street, 8th Floor
                                    White Plains, New York 10606
                                    Tel: (914) 437-8551
                                    Fax: (888) 631-3611

                                    Lead Counsel for Lead Plaintiffs




                                      79
